EXHIBIT A
                                    Brixmor Property Group
                                    Additional Information for Analysts
STRICTLY PRIVATE AND CONFIDENTIAL
Consolidated Property Cash Flows
Brixmor Property Group
($M)
BRX ‐ 522 properties
                                                                          CY 2011                                                        CY 2012                                                        CY 2013                                                                      CY 2014                            CY 2015         CY 2016
                                                 1Q 3/31      2Q 6/30       3Q 9/30    4Q 12/31      Annual     1Q 3/31      2Q 6/30      3Q 9/30     4Q 12/31      Annual     1Q 3/31      2Q 6/30     3Q 9/30      4Q 12/31          Annual        1Q 3/31        2Q 6/30          3Q 9/30     4Q 12/31     Annual        Annual          Annual
Description                                     Historical   Historical   Historical   Historical      Total   Historical   Historical   Historical   Historical     Total    Historical   Historical   Forecast      Forecast           Total       Forecast       Forecast         Forecast    Forecast      Total          Total           Total


 Net Rental Income                                 192.4        191.7        191.4        192.6       768.1       207.8        209.2        209.9        212.1      839.0        214.2        214.8       216.2         218.5           863.7          219.5          221.5            224.2       227.2      892.4          924.4           954.7
 Total Reimbursement Income                         61.5         57.8         54.3         57.2       230.7        60.3         59.5         59.3         63.4      242.6         63.7         63.3        63.6           63.4          253.9           65.1           65.7             63.3        64.6      258.7          266.6           274.7
 Ancillary and Other Income                          2.8          4.0           2.5         2.4        11.6         1.9          2.2          2.9          3.5       10.5          2.2          2.8         3.0            2.9           10.8            2.0            2.5              2.8          5.1      12.4           12.9            13.4
Total Gross Revenue                                256.6        253.4        248.2        252.2     1,010.4       270.0        270.9        272.1        279.0     1,092.1       280.1        280.9       282.8         284.8         1,128.4          286.6          289.7            290.3       297.0     1,163.6       1,204.0         1,242.9
 Reimbursable Expenses                             (71.8)       (66.1)        (62.5)      (66.5)     (266.8)      (70.6)       (68.9)       (67.4)       (73.7)     (280.5)      (73.2)       (71.1)      (72.4)         (71.9)        (288.7)         (73.6)         (74.1)           (70.9)       (71.7)    (290.2)       (295.4)         (300.7)
 Non‐Reimbursable Landlord Expenses                  (3.9)        (4.1)        (3.6)        (3.5)     (15.2)        (3.4)        (3.5)        (3.3)        (3.1)     (13.2)        (3.2)        (2.8)      (2.3)          (2.4)          (10.8)          (2.8)          (2.5)            (2.4)       (2.5)     (10.2)        (10.4)          (10.5)
 Bad Debt                                            (5.3)        (5.4)        (4.4)        (4.1)     (19.1)        (3.0)        (3.2)        (2.9)        (2.9)     (12.0)        (2.5)        (2.7)      (2.8)          (2.8)          (10.9)          (2.9)          (2.9)            (2.9)       (2.9)     (11.6)        (12.0)          (12.4)
Total Expenses                                     (81.0)       (75.6)        (70.4)      (74.1)     (301.1)      (76.9)       (75.5)       (73.5)       (79.7)     (305.6)      (78.9)       (76.7)      (77.6)         (77.2)        (310.3)         (79.3)         (79.5)           (76.2)       (77.1)    (312.1)       (317.8)         (323.7)
Property NOI                                       175.6        177.9        177.7        178.1       709.3       193.1        195.4        198.6        199.3      786.4        201.2        204.2       205.2         207.6           818.2          207.3          210.2            214.1       219.9      851.5          886.2           919.2
Plus JV's                                            0.2          0.2           0.2         0.2         0.7         0.2          0.2          0.2          0.2         0.7         0.2          0.2         0.2            0.2             0.7           0.2            0.2              0.2          0.2        0.7              0.7             0.7
Less Land                                            0.1          (0.0)        (0.0)        (0.0)       0.0         (0.0)        (0.0)        (0.0)        (0.0)      (0.1)        (0.1)        (0.1)      (0.1)          (0.1)           (0.4)          (0.1)          (0.1)           (0.1)        (0.1)      (0.4)         (0.5)           (0.3)
Adjusted NOI (w/ JV ‐ Land)                        175.7        178.1        177.9        178.3       710.0       193.3        195.6        198.8        199.5      787.2        201.5        204.5       205.5         207.9           819.3          207.6          210.5            214.4       220.2      852.7          887.4           920.3
Less Lease Settlement                                                                                               0.0          0.1          0.2          0.3         0.6         0.5          0.6         0.4            0.4             1.9             ‐              ‐                ‐          3.0        3.0               ‐               ‐
SS Arapahoe @ Share Adjustment                                                                                      (0.7)        (0.8)        (0.7)          ‐        (2.1)        (0.8)        (0.9)      (0.9)            ‐             (2.6)            ‐              ‐                ‐           ‐          ‐                ‐               ‐
SS LSI Amort Adjustment                                                                                             0.6          0.5          0.6          0.4         2.2         0.6          0.5         0.5            0.5             2.1           0.7            0.8              0.5          0.9        3.0               ‐               ‐
Adjusted NOI SS                                                                                                   193.3        195.2        198.5        199.6      786.6        200.7        203.6      204.70        207.94           816.9          208.3          211.3            214.9       218.1      852.7          887.4           920.3


NOI Gross Margin %                                 68.4%        70.2%        71.6%        70.6%       70.2%       71.5%        72.1%        73.0%        71.4%      72.0%        71.8%        72.7%       72.6%         72.9%           72.5%          72.3%          72.6%            73.8%       74.0%      73.2%         73.6%           74.0%
Same Store Y‐O‐Y Growth %                                                                                                                                                                                          Through 2014, same store growth will be based on 479 properties                                           4.1%            3.7%


Brixmor Property Group ‐ 479 properties
                                                                          CY 2011                                                        CY 2012                                                        CY 2013                                                                      CY 2014                            CY 2015         CY 2016
                                                 1Q 3/31      2Q 6/30       3Q 9/30    4Q 12/31      Annual     1Q 3/31      2Q 6/30      3Q 9/30     4Q 12/31      Annual     1Q 3/31      2Q 6/30     3Q 9/30      4Q 12/31          Annual        1Q 3/31        2Q 6/30          3Q 9/30     4Q 12/31     Annual        Annual          Annual
Description                                     Historical   Historical   Historical   Historical      Total   Historical   Historical   Historical   Historical     Total    Historical   Historical   Forecast      Forecast           Total       Forecast       Forecast         Forecast    Forecast      Total          Total           Total


 Net Rental Income                                 192.4        191.7        191.4        192.6       768.1       194.1        195.3        196.3        198.3      784.0        200.4        201.0       202.4         204.4           808.3          205.4          207.2            209.7       212.7      835.0          865.3           894.4
 Total Reimbursement Income                         61.5         57.8         54.3         57.2       230.7        57.0         55.8         55.7         59.3      227.7         60.1         59.8        59.6           59.6          239.2           61.1           61.8             59.5        60.8      243.3          250.7           258.4
 Ancillary and Other Income                          2.8          4.0           2.5         2.4        11.6         1.7          2.0          2.9          3.4       10.0          2.0          2.6         2.8            2.8           10.2            1.9            2.3              2.7          4.8      11.8           12.2            12.7
Total Gross Revenue                                256.6        253.4        248.2        252.2     1,010.4       252.7        253.1        254.8        261.0     1,021.6       262.6        263.4       264.9         266.8         1,057.7          268.4          271.4            271.9       278.4     1,090.0       1,128.2         1,165.5
 Reimbursable Expenses                             (71.8)       (66.1)        (62.5)      (66.5)     (266.8)      (66.4)       (64.3)       (63.3)       (69.1)     (263.1)      (69.3)       (67.3)      (67.9)         (67.6)        (272.1)         (69.2)         (69.7)           (66.7)       (67.5)    (273.1)       (278.0)         (283.1)
 Non‐Reimbursable Landlord Expenses                  (3.9)        (4.1)        (3.6)        (3.5)     (15.2)        (3.3)        (3.4)        (3.0)        (2.8)     (12.4)        (2.9)        (2.5)      (2.2)          (2.4)          (10.1)          (2.8)          (2.5)            (2.3)       (2.5)     (10.0)        (10.2)          (10.3)
 Bad Debt                                            (5.3)        (5.4)        (4.4)        (4.1)     (19.1)        (2.9)        (3.1)        (2.7)        (2.8)     (11.5)        (2.3)        (2.6)      (2.6)          (2.7)          (10.2)          (2.7)          (2.7)            (2.7)       (2.8)     (10.9)        (11.3)          (11.7)
Total Expenses                                     (81.0)       (75.6)        (70.4)      (74.1)     (301.1)      (72.6)       (70.7)       (69.0)       (74.6)     (287.0)      (74.5)       (72.5)      (72.8)         (72.6)        (292.4)         (74.7)         (74.9)           (71.7)       (72.7)    (294.0)       (299.5)         (305.0)
Property NOI                                       175.6        177.9        177.7        178.1       709.3       180.1        182.4        185.8        186.4      734.6        188.1        191.0       192.0         194.2           765.2          193.8          196.5            200.2       205.6      796.0          828.8           860.5
Plus JV's                                            0.2          0.2           0.2         0.2         0.7         0.2          0.2          0.2          0.2         0.7         0.2          0.2         0.2            0.2             0.7           0.2            0.2              0.2          0.2        0.7              0.7             0.7
Less Land                                            (0.1)        (0.2)         0.0         (0.1)      (0.4)        (0.1)        (0.1)        (0.1)        (0.1)      (0.5)        (0.1)        (0.1)      (0.1)          (0.1)           (0.4)          (0.1)          (0.1)           (0.1)        (0.1)      (0.4)         (0.5)           (0.3)
Adjusted NOI (w/ JV ‐ Land)                        175.9        178.3        177.9        178.4       710.4       180.4        182.7        186.1        186.7      735.8        188.4        191.3       192.3         194.5           766.4          194.1          196.8            200.4       205.9      797.2          829.9           861.5
Less Lease Settlement                                                                                               0.0          0.1          0.2          0.3         0.6         0.5          0.5         0.4            0.4             1.8             ‐              ‐                ‐          2.8        2.8               ‐               ‐
SS Arapahoe @ Share Adjustment                                                                                      (0.7)        (0.8)        (0.7)          ‐        (2.1)        (0.8)        (0.9)      (0.9)            ‐             (2.6)            ‐              ‐                ‐           ‐          ‐                ‐               ‐
SS LSI Amort Adjustment                                                                                             0.6          0.5          0.6          0.4         2.2         0.6          0.5         0.5            0.5             2.1           0.7            0.8              0.5          0.7        2.8               ‐               ‐
Adjusted NOI SS                                                                                                   180.3        182.3        185.8        186.8      735.2        187.6        190.4       191.6         194.6           764.1          194.8          197.6            201.0       203.9      797.2          829.9           861.5


NOI Gross Margin %                                 68.4%        70.2%        71.6%        70.6%       70.2%       71.3%        72.1%        72.9%        71.4%      71.9%        71.6%        72.5%       72.5%         72.8%           72.4%          72.2%          72.4%            73.6%       73.9%      73.0%         73.5%           73.8%
Same Store Y‐O‐Y Growth %                                                                                                                                                         4.0%         4.4%        3.1%          4.2%            3.9%           3.8%           3.8%             4.9%        4.8%       4.3%


Acquisition Assets ‐ 43 properties
                                                                          CY 2011                                                        CY 2012                                                        CY 2013                                                                      CY 2014                            CY 2015         CY 2016
                                                 1Q 3/31      2Q 6/30       3Q 9/30    4Q 12/31     CY 12/31    1Q 3/31      2Q 6/30      3Q 9/30     4Q 12/31      Annual     1Q 3/31      2Q 6/30     3Q 9/30      4Q 12/31          Annual        1Q 3/31        2Q 6/30          3Q 9/30     4Q 12/31     Annual        Annual          Annual
Description                                     Historical   Historical   Historical   Historical      Total   Historical   Historical   Historical   Historical     Total    Historical   Historical   Forecast      Forecast           Total       Forecast       Forecast         Forecast    Forecast      Total          Total           Total


 Net Rental Income                                                                                                 13.7         13.9         13.6         13.8       55.0         13.8         13.8        13.8           14.0           55.4           14.1           14.3             14.5        14.5       57.4           59.1            60.4
 Total Reimbursement Income                                                                                         3.4          3.7          3.6          4.1       14.8          3.5          3.5         3.9            3.8           14.8            4.0            3.9              3.9          3.8      15.5           15.9            16.3
 Ancillary and Other Income                                                                                         0.2          0.2          0.1          0.1         0.6         0.2          0.1         0.1            0.1             0.6           0.1            0.1              0.1          0.3        0.7              0.7             0.7
Total Gross Revenue                                                                                                17.3         17.8         17.3         18.0       70.4         17.5         17.5        17.9           18.0           70.8           18.2           18.3             18.5        18.6       73.5           75.8            77.4
 Reimbursable Expenses                                                                                              (4.2)        (4.6)        (4.1)        (4.5)     (17.4)        (4.0)        (3.8)      (4.5)          (4.3)          (16.6)          (4.4)          (4.3)            (4.2)       (4.1)     (17.1)        (17.4)          (17.7)
 Non‐Reimbursable Landlord Expenses                                                                                 (0.1)        (0.1)        (0.3)        (0.4)      (0.8)        (0.2)        (0.3)      (0.1)          (0.1)           (0.7)          (0.1)          (0.1)            (0.0)       (0.0)      (0.2)         (0.2)           (0.2)
 Bad Debt                                                                                                           (0.0)        (0.1)        (0.2)        (0.2)      (0.4)        (0.2)        (0.1)      (0.2)          (0.2)           (0.6)          (0.2)          (0.2)            (0.2)       (0.2)      (0.7)         (0.8)           (0.8)
Total Expenses                                                                                                      (4.3)        (4.8)        (4.5)        (5.1)     (18.6)        (4.4)        (4.2)      (4.7)          (4.5)          (17.9)          (4.7)          (4.6)           (4.5)        (4.4)     (18.1)        (18.3)          (18.6)
Property NOI                                                                                                       13.1         13.0         12.8         12.9       51.8         13.1         13.2        13.2           13.4           52.9           13.5           13.7             14.0        14.2       55.5           57.4           58.75
Less Lease Settlement                                                                                                 ‐            ‐            ‐            ‐          ‐          0.0          0.0         0.0            0.0             0.1             ‐              ‐                ‐          0.2        0.2               ‐               ‐
Adjusted NOI                                                                                                       13.1         13.0         12.8         12.9       51.8         13.1         13.2        13.1           13.4           52.8           13.5           13.7             14.0        14.0       55.2           57.4            58.8


NOI Gross Margin %                                   ‐            ‐            ‐            ‐           ‐         75.3%        73.0%        74.1%        71.8%      73.5%        75.1%        75.8%       73.5%         74.7%           74.8%          74.3%          75.0%            75.8%       76.6%      75.4%         75.8%           75.9%


Distributed Assets (Non‐Core) ‐ 57 properties
                                                                          CY 2011                                                        CY 2012                                                        CY 2013                                                                      CY 2014
                                                 1Q 3/31      2Q 6/30       3Q 9/30    4Q 12/31     CY 12/31    1Q 3/31      2Q 6/30      3Q 9/30     4Q 12/31      Annual     1Q 3/31      2Q 6/30     3Q 9/30      4Q 12/31          Annual        1Q 3/31        2Q 6/30          3Q 9/30     4Q 12/31     Annual
Description                                     Historical   Historical   Historical   Historical      Total   Historical   Historical   Historical   Historical     Total    Historical   Historical   Forecast      Forecast           Total       Forecast       Forecast         Forecast    Forecast      Total


Property NOI                                         5.0          6.0           5.6         5.7        22.4         6.3          6.8          7.0          7.6       27.8          6.9          7.0         7.1            7.0           28.1            6.6            6.7              6.9          6.9      27.2
CY10‐16 Expense Growth
Brixmor Property Group
($K)
Summary
  Key notables on expense growth:
     Insurance was re‐quoted upon transition to Brixmor entity in 2012
     Snow contracts were renegotiated and fixed in 2012
  Expectation of future expense management based on the following:
     Migration of aggregated services model to Western region
     Implementation of utility management solutions over the next two years
     Increase in occupancy will reduce costs related to tenant turnover by reducing frictional costs of vacancy (vacant utilities and other transitional expenses such as painting and cleaning)

BRX (522 Properties)                                         2010               2011              2012              2013               2014              2015              2016                                  Variance (%)
                                                            Actual             Actual            Actual             Rfcst            Budget            Budget            Budget        CY10‐11      CY11‐12    CY12‐13    CY13‐14      CY14‐15   CY15‐16
TOTAL EXPENSES                                          ($280,257)         ($281,970)        ($293,671)        ($299,437)         ($300,433)        ($305,766)        ($311,244)          0.6%         4.1%       2.0%       0.3%         1.8%      1.8%
TOTAL REIMBURSABLE EXPENSES                             ($264,437)         ($266,779)        ($280,462)        ($288,943)         ($290,223)        ($295,402)        ($300,725)          0.9%         5.1%       3.0%       0.4%         1.8%      1.8%
TOTAL NON‐REIMBURSABLE EXPENSES                          ($15,820)          ($15,191)         ($13,209)         ($10,494)          ($10,210)         ($10,363)         ($10,519)        (4.0%)      (13.0%)    (20.6%)     (2.7%)         1.5%      1.5%

BPG (479 Properties)                                         2010               2011              2012              2013               2014              2015              2016                                  Variance (%)
                                                            Actual             Actual            Actual             Rfcst            Budget            Budget            Budget        CY10‐11      CY11‐12    CY12‐13    CY13‐14      CY14‐15   CY15‐16
TOTAL EXPENSES                                          ($280,257)         ($281,970)        ($275,473)        ($282,207)         ($283,112)        ($288,192)        ($293,366)          0.6%       (2.3%)       2.4%       0.3%         1.8%      1.8%

TOTAL REIMBURSABLE EXPENSES                             ($264,437)         ($266,779)        ($263,062)        ($272,116)         ($273,108)        ($278,039)        ($283,061)          0.9%        (1.4%)      3.4%          0.4%     1.8%      1.8%
CAM EXPENSES
 Personnel                                                 (1,580)            (1,300)           (1,227)             (792)              (664)             (674)             (684)        (17.8%)       (5.6%)    (35.4%)    (16.1%)       1.5%      1.5%
 Contract Service & Repair                                (46,151)           (49,292)          (46,718)          (47,261)           (46,868)          (47,571)          (48,285)           6.8%       (5.2%)       1.2%     (0.8%)       1.5%      1.5%
 Utilities                                                (17,252)           (17,836)          (17,520)          (17,579)           (18,000)          (18,270)          (18,544)           3.4%       (1.8%)       0.3%       2.4%       1.5%      1.5%
 Insurance                                                (12,781)           (13,405)          (15,761)          (16,936)           (16,882)          (17,136)          (17,394)           4.9%        17.6%       7.5%     (0.3%)       1.5%      1.5%
 Other CAM Expenses                                        (4,897)            (5,399)           (4,932)           (4,819)            (4,217)           (4,280)           (4,344)          10.3%       (8.6%)     (2.3%)    (12.5%)       1.5%      1.5%
 Utilities ‐ LL                                            (8,013)            (8,045)           (7,834)           (7,531)            (7,711)           (7,827)           (7,944)           0.4%       (2.6%)     (3.9%)       2.4%       1.5%      1.5%
Total CAM Expenses (excl Snow Removal)                   ($90,673)          ($95,277)         ($93,992)         ($94,918)          ($94,342)         ($95,758)         ($97,195)           5.1%       (1.3%)       1.0%     (0.6%)       1.5%      1.5%
 Snow Removal                                             (14,335)           (15,061)          (12,057)          (11,912)           (12,047)          (12,228)          (12,411)           5.1%      (19.9%)     (1.2%)       1.1%       1.5%      1.5%
Total CAM Expenses (incl Snow Removal)                  ($105,008)         ($110,338)        ($106,049)        ($106,830)         ($106,389)        ($107,985)        ($109,606)           5.1%       (3.9%)       0.7%     (0.4%)       1.5%      1.5%
RET TAXES
 Real Estate Taxes                                       (156,819)          (157,582)         (157,702)         (163,665)          (166,719)         (170,054)         (173,455)           0.5%        0.1%       3.8%          1.9%     2.0%      2.0%
 Prior Year Real Estate Tax Exp                            (2,610)             1,141               689            (1,622)                 0                 0                 0             NM          NM         NM            NM       NM        NM
Total Real Estate Taxes                                 ($159,429)         ($156,442)        ($157,013)        ($165,286)         ($166,719)        ($170,054)        ($173,455)         (1.9%)        0.4%       5.3%          0.9%     2.0%      2.0%

TOTAL NON‐REIMBURSABLE EXPENSES                           ($15,820)         ($15,191)         ($12,411)          ($10,091)         ($10,003)         ($10,153)          ($10,306)        (4.0%)      (18.3%)    (18.7%)      (0.9%)      1.5%      1.5%
 Personnel ‐ LL                                                  0                 0                 0                 (0)                0                 0                  0           0.0%         0.0%       0.0%   (100.0%)       0.0%      0.0%
 Contract Service & Repair ‐ LL                             (1,730)           (2,041)           (1,770)            (1,673)           (1,523)           (1,546)            (1,569)         18.0%      (13.3%)     (5.5%)      (9.0%)      1.5%      1.5%
 Vacant Utilities                                           (3,102)           (3,176)           (2,587)            (2,802)           (2,627)           (2,667)            (2,707)          2.4%      (18.5%)       8.3%      (6.2%)      1.5%      1.5%
 Specialty Leasing Expense                                     (34)              (76)                0                 (1)               (2)               (2)                (2)       124.7%      (100.5%)   (373.3%)     100.0%       1.5%      1.5%
 Advertising & Promotion                                      (484)             (476)              (21)                 2                 0                 0                  0         (1.7%)      (95.5%)   (108.7%)   (100.0%)       0.0%      0.0%
 Operating Other                                           (10,469)           (9,422)           (8,033)            (5,616)           (5,851)           (5,939)            (6,028)       (10.0%)      (14.7%)    (30.1%)        4.2%      1.5%      1.5%
Total Landlord Expenses                                   ($15,820)         ($15,191)         ($12,411)          ($10,091)         ($10,003)         ($10,153)          ($10,306)        (4.0%)      (18.3%)    (18.7%)      (0.9%)      1.5%      1.5%

Acquisition Assets (43 Properties)                            2010              2011               2012               2013              2014              2015               2016                                Variance (%)
EQY+REG                                                      Actual            Actual            Actual               Rfcst          Budget            Budget             Budget       CY10‐11      CY11‐12    CY12‐13    CY13‐14      CY14‐15   CY15‐16
TOTAL EXPENSES                                                 N/A               N/A          ($18,199)          ($17,230)         ($17,322)         ($17,573)          ($17,877)         N/A          N/A      (5.3%)       0.5%         1.5%      1.7%
TOTAL REIMBURSABLE EXPENSES                                    N/A               N/A          ($17,401)          ($16,827)         ($17,115)         ($17,363)          ($17,664)         N/A          N/A      (3.3%)       1.7%         1.5%      1.7%
TOTAL NON‐REIMBURSABLE EXPENSES                                N/A               N/A             ($798)             ($403)            ($207)            ($210)             ($213)         N/A          N/A     (49.4%)    (48.7%)         1.5%      1.5%
G&A Detail
Brixmor Property Group
($M)

Historical and Forecasted G&A
Description                                   CY11     CY12       CY13      CY14      CY15      CY16 Major components includes:
Staff                                         73.7      69.4      65.0      67.5      69.7      71.5 Salaries, Bonus and other employee expenses
Professional                                  11.3       7.7       7.7       6.5        5.9      5.6 Tax and audit fees, consultants and legal filings
Office                                        14.5      13.4     12.8       11.5      11.0      10.4 Office rent and office expenses
Travel and Entertainment                       1.4       1.3      1.2        1.2       1.2       1.2 Conferences, travel costs
Total Cash G&A (Excl. Public Company)       100.9      91.8      86.8       86.8      87.7      88.6
Public Company G&A                                                           5.0        5.0      5.0 Details below
Total Cash G&A                              100.9      91.8      86.8       91.8      92.7      93.6

Growth                                                 CY12       CY13      CY14      CY15      CY16
Staff                                                  ‐5.8%     ‐6.3%      3.8%       3.2%      2.5% Reduction due to fewer properties and consolidation of offices
Professional                                          ‐32.0%      0.1%     ‐15.0%    ‐10.0%     ‐5.0% Reduction in audits as result of properties sold and distributed,
                                                                                                       reduction in external reporting requirements as secured debt is paid
                                                                                                       down, decrease in payment services with move to aggregated
                                                                                                       service model
Office                                                 ‐7.4%     ‐4.5%     ‐10.0%     ‐5.0%     ‐5.0% NY and regional office consolidation
Travel and Entertainment                               ‐7.3%     ‐5.3%      ‐5.0%      0.0%      0.0% Reduction in staff
Total Cash G&A                                         ‐9.0%     ‐5.5%      0.0%      1.1%      1.1% Slower growth in G&A resulting from simplification of business

Public Company G&A costs
Description                                                              Amount                         Major components includes:
General                                                                      4.0                       Legal, Accounting, listing costs
Annual Reporting                                                             0.3                       Annual Meeting, 10K and press releases
Quarterly Reporting                                                          0.1                       Quarterly Earnings and press releases
Outreach                                                                     0.1                       Conferences, analysts , investor
Other                                                                        0.5                       Other unallocated costs
Total                                                                        5.0

CONFIDENTIAL: For Information Only, Not for Distribution
Employee information is highly confidential and any potential actions related to employees is not to be disclosed
Brixmor Property Group
($MM)
                                                                                           Annual                 CY 2013                  Annual
               1
Descriptions                                                                                  2012       Q1       Q2        Q3       Q4       2013
REVENUE:
Rental income2                                                                               917.9    231.3    233.2    236.1    238.3       938.8
Expense reimbursements                                                                       242.6    63.67    63.29     63.6     63.4       254.0
Other revenue                                                                                 12.8      3.1      2.9      2.4      2.4        10.8
 Fee Income and Other Income3                                                                  6.2      1.1      1.1      0.8      0.8         3.7
 Percentage Rent                                                                               6.7      2.0      1.8      1.7      1.7         7.1
TOTAL REVENUES                                                                             1,173.4    298.1    299.3    302.1    304.1     1,203.6

OPERATING EXPENSES:
Operating costs                                                                             (129.0) (31.9) (30.2) (32.0)          (31.5)    (125.5)
Real estate taxes                                                                           (164.7) (44.1) (43.4) (42.8)          (42.8)    (173.0)
Depreciation and amortization                                                               (527.6) (119.9) (119.9) (117.6)      (117.3)    (474.7)
Impairment of real estate assets                                                                 ‐       ‐    (1.5)      ‐            ‐       (1.5)
Provision for doubtful accounts                                                              (12.1)   (2.5)   (2.7)   (2.8)        (2.8)     (10.9)
Acquisition related costs                                                                     (0.5)      ‐       ‐       ‐            ‐          ‐
General and administrative                                                                   (89.7) (22.4) (22.4) (20.4)          (18.6)     (83.8)
TOTAL OPERATING EXPENSES                                                                    (923.6) (220.8) (220.1) (215.5)      (213.0)    (869.4)

OTHER INCOME (EXPENSES):
Dividends and interest                                                                         0.7      0.1      0.1      0.3       0.2        0.7
Interest expense                                                                            (302.4)   (74.3)   (74.3)   (73.4)    (75.4)    (297.3)
Gain (loss) on sale of real estate                                                             0.5        ‐      0.6        ‐         ‐        0.6
Other                                                                                         (0.5)    (1.1)    (1.1)       ‐         ‐       (2.1)
TOTAL OTHER INCOME (EXPENSES)                                                               (301.6)   (75.2)   (74.7)   (73.1)    (75.2)    (298.2)

Income (loss) before equity in earnings of unconsolidated joint venture and income taxes     (51.8)     2.0      4.6     13.5     15.9       36.0
Equity in income (loss) of unconsolidated joint ventures                                       0.7      0.3      0.3      0.0      0.1        0.8
Impairment of investment in unconsolidated real estate joint ventures                         (0.3)       ‐        ‐        ‐        ‐          ‐
INCOME (LOSS) FROM CONTINUING OPERATIONS                                                     (51.5)     2.4      4.9     13.5     16.0       36.8

DISCONTINUED OPERATIONS:
Income (loss) from discontinued operating properties                                          (0.5)    (0.0)    (0.0)       ‐         ‐       (0.1)
Gain on disposition of properties                                                              5.4        ‐      2.6        ‐         ‐        2.6
Impairment of real estate assets held for sale                                               (13.6)    (3.0)    (4.5)       ‐         ‐       (7.5)
LOSS FROM DISCONTINUED OPERATIONS                                                             (8.7)    (3.1)    (1.9)       ‐         ‐       (5.0)

NET INCOME (LOSS)                                                                            (60.2)    (0.7)     3.0     13.5     16.0       31.9
Net (Income) Loss Attributable To Non‐Controlling Interests                                   14.3      0.2     (0.7)    (3.0)    (3.6)      (7.1)
NET INCOME (LOSS) ATTRIBUTABLE TO BRIXMOR PROPERTY GROUP INC                                 (45.9)    (0.5)     2.3     10.6     12.4       24.7

Reconciliation of NOI
RENTAL REVENUES:
Rental income2                                                                               917.9    231.3    233.2    236.1    238.3       938.8
Expense reimbursements                                                                       242.6     63.7     63.3     63.6     63.4       254.0
Percentage Rent                                                                                6.7      2.0      1.8      1.7      1.7         7.1
TOTAL RENTAL REVENUES                                                                      1,167.2    297.0    298.2    301.3    303.4     1,199.9

RENTAL OPERATING EXPENSES:
Operating costs                                                                             (129.0)   (31.9)   (30.2)   (32.0)    (31.5)    (125.5)
Real estate taxes                                                                           (164.7)   (44.1)   (43.4)   (42.8)    (42.8)    (173.0)
Provision for doubtful accounts                                                              (12.1)    (2.5)    (2.7)    (2.8)     (2.8)     (10.9)
TOTAL RENTAL OPERATING EXPENSES                                                             (305.7)   (78.4)   (76.2)   (77.6)    (77.2)    (309.4)

NET OPERATING INCOME4                                                                       861.5     218.5    222.0    223.7    226.2      890.5
Revenue Margin (Revenue/NOI)                                                                73.4%     73.3%    74.2%    74.1%    74.4%      74.0%

Footnote:
1 ‐ 2012 and Q1 and Q2 2013 are actual proforma which ties to the S‐11, Q3 and Q4 2013 are projections from IPO model updated to assume IPO
credit facility are in place as of 7/1/2013.
2 ‐ Includes above/below market leases and straight‐line rent.
3 ‐ Fee Income will be reduced in the next version of the pro formas by ‐$517K.
4 ‐ Excludes pro‐rata at share NOI; pro‐rata at share NOI is included in Equity in income of unconsolidated ventures.
Pro Forma EBITDA and FFO

Brixmor Property Group
($MM)
                                                                                   Annual                   CY 2013                        Annual
            1
Descriptions                                                                        2012          Q1          Q2          Q3       Q4        2013

Reconciliation of EBITDA
NET INCOME (LOSS)                                                                  (60.2)      (0.7)         3.0        13.5     16.0       31.9
 Interest expense ‐ continuing operations                                          302.4       74.3         74.3        73.4     75.4      297.3
 Interest expense ‐ discontinued operations                                          1.0       (0.0)        (0.0)          ‐        ‐       (0.0)
 Interest expense ‐ unconsolidated joint ventures                                    1.5        0.2          0.2         0.0      0.0        0.5
 Federal and state taxes                                                             2.2        0.9          0.9         0.9      0.9        3.7
 Depreciation and amortization ‐ continuing operations                             527.6      119.9        119.9       117.6    117.3      474.7
 Depreciation and amortization ‐ discontinued operations                             5.8        0.4          0.4           ‐        ‐        0.9
 Depreciation and amortization ‐ real estate joint ventures                          0.7        0.1          0.1         0.1      0.1        0.3
EBITDA                                                                             780.9      195.2        198.9       205.5    209.7      809.3
 Acquisition‐related costs                                                           0.5          ‐            ‐           ‐        ‐          ‐
 Gain on bargain purchase                                                              ‐          ‐            ‐           ‐        ‐          ‐
 Gain on disposition of operating properties                                        (5.4)         ‐         (2.6)          ‐        ‐       (2.6)
 Gain from development/land sales                                                   (0.5)         ‐         (0.6)          ‐        ‐       (0.6)
 (Gain) loss on disposition of unconsolidated joint venture operating properties    (0.0)         ‐            ‐           ‐        ‐          ‐
 Impairment of operating properties                                                    ‐          ‐          1.5           ‐        ‐        1.5
 Impairment of real estate held of sale                                             13.6        3.0          4.5           ‐        ‐        7.5
 Impairment of investment in unconsolidated joint ventures                           0.3          ‐            ‐           ‐        ‐          ‐
ADJUSTED EBITDA                                                                    789.5      198.2        201.7       205.5    209.7      815.1

Reconciliation of FFO
NET INCOME (LOSS)                                                                   (60.2)        (0.7)         3.0      13.5      16.0      31.9
  Gain on disposition of operating properties                                        (5.4)           ‐         (2.6)        ‐         ‐       (2.6)
  (Gain) loss on disposition of unconsolidated joint venture operating properties    (0.0)           ‐            ‐         ‐         ‐          ‐
  Depreciation and amortization—real estate related‐continuing operations          524.8        119.4         119.4     117.0     116.8     472.6
  Depreciation and amortization—real estate related‐discontinued operations           5.8          0.4          0.4         ‐         ‐        0.9
  Depreciation and amortization—unconsolidated joint ventures                         0.7          0.1          0.1       0.1       0.1        0.3
  Impairments of operating properties                                                13.6          3.0          4.5         ‐         ‐        7.5
  Impairments of unconsolidated joint ventures                                        0.3            ‐            ‐         ‐         ‐          ‐
  Gain on bargain purchase                                                              ‐            ‐            ‐         ‐         ‐          ‐
FUNDS FROM OPERATIONS (FFO)                                                        479.7        122.2         124.8     130.7    132.8      510.5
  Gain from development/land sales                                                   (0.5)           ‐         (0.6)        ‐         ‐       (0.6)
  Impairment from development/land parcels                                              ‐            ‐          1.5         ‐         ‐        1.5
  Acquisition‐related costs                                                           0.5            ‐            ‐         ‐         ‐          ‐
ADJUSTED FFO                                                                       479.7        122.2         125.8     130.7    132.8      511.5
Footnote:
1 ‐ 2012 and Q1 and Q2 2013 are actual proforma which ties to the S‐11, Q3 and Q4 2013 are projections from IPO model updated to assume IPO and cre
facility are in place as of 7/1/2013.
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                     City               State Metropolitan Statistical Area                 GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                                86,739,958      91.6%   $11.83
Winchester Plaza                  Huntsville          AL   Huntsville, AL                                 75,700      93.3%     11.74
Springdale                        Mobile              AL   Mobile, AL                                    611,972      90.2%      7.31
Payton Park                       Sylacauga           AL   Talladega‐Sylacauga, AL                       231,820      99.0%      6.59
Shops of Tuscaloosa               Tuscaloosa          AL   Tuscaloosa, AL                                 70,242      92.6%     12.25
Glendale Galleria                 Glendale            AZ   Phoenix‐Mesa‐Glendale, AZ                     119,525      67.9%      6.28
Northmall Centre                  Tucson              AZ   Tucson, AZ                                    168,585      89.6%     10.62
Applegate Ranch Shopping Center   Atwater             CA   Merced, CA                                    144,444      84.0%     15.43
Bakersfield Plaza                 Bakersfield         CA   Bakersfield‐Delano, CA                        236,873      99.9%     12.11
Carmen Plaza                      Camarillo           CA   Oxnard‐Thousand Oaks‐Ventura, CA              129,173    100.0%      16.17
Plaza Rio Vista                   Cathedral           CA   Riverside‐San Bernardino‐Ontario, CA           67,622      85.3%     18.21
Clovis Commons                    Clovis              CA   Fresno, CA                                    174,990      95.3%     21.96
Cudahy Plaza                      Cudahy              CA   Los Angeles‐Long Beach‐Santa Ana, CA          147,804    100.0%       9.51
University Mall                   Davis               CA   Sacramento‐‐Arden‐Arcade‐‐Roseville, CA       106,023      91.7%     19.18
Felicita Plaza                    Escondido           CA   San Diego‐Carlsbad‐San Marcos, CA              98,714      97.6%     12.76
Arbor ‐ Broadway Faire            Fresno              CA   Fresno, CA                                    252,634      97.0%     13.73
Lompoc Shopping Center            Lompoc              CA   Santa Barbara‐Santa Maria‐Goleta, CA          179,495      96.4%     11.88
Briggsmore Plaza                  Modesto             CA   Modesto, CA                                    99,315    100.0%      10.63
Montebello Plaza                  Montebello          CA   Los Angeles‐Long Beach‐Santa Ana, CA          283,631      96.3%     17.12
California Oaks Center            Murrieta            CA   Riverside‐San Bernardino‐Ontario, CA          130,922      87.2%     14.10
Esplanade Shopping Center         Oxnard              CA   Oxnard‐Thousand Oaks‐Ventura, CA              356,864      99.7%     19.06
Pacoima Center                    Pacoima             CA   Los Angeles‐Long Beach‐Santa Ana, CA          202,773    100.0%       9.73
Paradise Plaza                    Paradise            CA   Chico, CA                                     198,323      93.8%      7.21
Metro 580                         Pleasanton          CA   San Francisco‐Oakland‐Fremont, CA             176,510      87.2%     35.71
Rose Pavilion                     Pleasanton          CA   San Francisco‐Oakland‐Fremont, CA             293,359      95.5%     20.84
Puente Hills Town Center          Rowland Heights     CA   Los Angeles‐Long Beach‐Santa Ana, CA          259,162      96.7%     19.25
San Bernardino Center             San Bernardino      CA   Riverside‐San Bernardino‐Ontario, CA          143,082    100.0%       6.81
Ocean View Plaza                  San Clemente        CA   Los Angeles‐Long Beach‐Santa Ana, CA          169,963      98.9%     25.16
Mira Mesa Mall                    San Diego           CA   San Diego‐Carlsbad‐San Marcos, CA             407,100      98.2%     19.02
San Dimas Plaza                   San Dimas           CA   Los Angeles‐Long Beach‐Santa Ana, CA          119,157      90.1%     24.46
Bristol Plaza                     Santa Ana           CA   Los Angeles‐Long Beach‐Santa Ana, CA          111,403    100.0%      32.60
Gateway Plaza                     Santa Fe Springs    CA   Los Angeles‐Long Beach‐Santa Ana, CA          289,268    100.0%      11.89
Santa Paula Shopping Center       Santa Paula         CA   Oxnard‐Thousand Oaks‐Ventura, CA              191,475      98.7%      9.34
Vail Ranch Center                 Temecula            CA   Riverside‐San Bernardino‐Ontario, CA          201,904      91.1%     13.69
Country Hills Shopping Center     Torrance            CA   Los Angeles‐Long Beach‐Santa Ana, CA           56,750    100.0%      17.43
Gateway Plaza ‐ Vallejo           Vallejo             CA   Vallejo‐Fairfield, CA                         490,407      97.4%     15.81
Arvada Plaza                      Arvada              CO   Denver‐Aurora‐Broomfield, CO                   95,236    100.0%       7.01
Arapahoe Crossings                Aurora              CO   Denver‐Aurora‐Broomfield, CO                  466,363      95.0%     12.76
Aurora Plaza                      Aurora              CO   Denver‐Aurora‐Broomfield, CO                  178,491    100.0%       7.58
Villa Monaco                      Denver              CO   Denver‐Aurora‐Broomfield, CO                  122,139      80.0%     11.31
Superior Marketplace              Superior            CO   Boulder, CO                                   278,790      90.8%     14.93
Westminster City Center           Westminster         CO   Denver‐Aurora‐Broomfield, CO                  337,540      79.9%     15.69
Freshwater ‐ Stateline Plaza      Enfield             CT   Hartford‐West Hartford‐East Hartford, CT      295,647      99.5%     16.16
The Shoppes at Fox Run            Glastonbury         CT   Hartford‐West Hartford‐East Hartford, CT      108,627      95.3%     23.22
Groton Square                     Groton              CT   Norwich‐New London, CT                        196,802      97.9%     13.42
Parkway Plaza                     Hamden              CT   New Haven‐Milford, CT                          72,353      95.7%     13.61
Killingly Plaza                   Killingly           CT   Willimantic, CT                                75,304      93.7%      6.77
The Manchester Collection         Manchester          CT   Hartford‐West Hartford‐East Hartford, CT      341,713      89.7%     14.08
Chamberlain Plaza                 Meriden             CT   New Haven‐Milford, CT                          55,264      89.0%      8.88
Milford Center                    Milford             CT   New Haven‐Milford, CT                          25,056    100.0%      13.60
Turnpike Plaza                    Newington           CT   Hartford‐West Hartford‐East Hartford, CT      150,741    100.0%      15.71
North Haven Crossing              North Haven         CT   New Haven‐Milford, CT                         104,017      97.9%     16.43
Christmas Tree Plaza              Orange              CT   New Haven‐Milford, CT                         132,791      85.6%     15.05
Stratford Square                  Stratford           CT   Bridgeport‐Stamford‐Norwalk, CT               161,539      88.0%     11.76
Torrington Plaza                  Torrington          CT   Torrington, CT                                125,496      96.2%     10.64
Waterbury Plaza                   Waterbury           CT   New Haven‐Milford, CT                         197,206      87.5%     12.98
Waterford Commons                 Waterford           CT   Norwich‐New London, CT                        236,800    100.0%      18.23
North Dover Shopping Center       Dover               DE   Dover, DE                                     191,855    100.0%      10.11
Apopka Commons                    Apopka              FL   Orlando‐Kissimmee‐Sanford, FL                  42,507    100.0%      13.64



                                                                        Page 47
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                   City               State Metropolitan Statistical Area                     GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                                  86,739,958      91.6%   $11.83
Brooksville Square              Brooksville         FL   Tampa‐St. Petersburg‐Clearwater, FL               152,661      62.8%     12.05
Coastal Way ‐ Coastal Landing   Brooksville         FL   Tampa‐St. Petersburg‐Clearwater, FL               368,098      97.4%     11.94
Midpoint Center                 Cape Coral          FL   Cape Coral‐Fort Myers, FL                          75,386      98.1%     12.92
Clearwater Mall                 Clearwater          FL   Tampa‐St. Petersburg‐Clearwater, FL               300,929      98.1%     20.91
Coconut Creek                   Coconut Creek       FL   Miami‐Fort Lauderdale‐Pompano Beach, FL           265,671      72.5%     12.54
Century Plaza Shopping Center   Deerfield Beach     FL   Miami‐Fort Lauderdale‐Pompano Beach, FL            90,523      67.5%     20.61
Northgate S.C.                  DeLand              FL   Deltona‐Daytona Beach‐Ormond Beach, FL            186,396      97.6%      7.01
Eustis Village                  Eustis              FL   Orlando‐Kissimmee‐Sanford, FL                     156,927      94.0%     11.12
First Street Village            Fort Meyers         FL   Cape Coral‐Fort Myers, FL                          54,926      90.9%     16.01
Sun Plaza                       Ft. Walton Beach    FL   Crestview‐Fort Walton Beach‐Destin, FL            158,118      95.6%      9.80
The Shoppes at Southside        Jacksonville        FL   Jacksonville, FL                                  109,113    100.0%      21.09
Regency Park                    Jacksonville        FL   Jacksonville, FL                                  334,065      68.3%      8.84
Normandy Square                 Jacksonville        FL   Jacksonville, FL                                   87,240    100.0%       8.35
Ventura Downs                   Kissimmee           FL   Orlando‐Kissimmee‐Sanford, FL                      98,191      91.9%     12.03
Marketplace at Wycliffe         Lake Worth          FL   Miami‐Fort Lauderdale‐Pompano Beach, FL           133,520      89.7%     15.93
Venetian Isle Shopping Ctr      Lighthouse Point    FL   Miami‐Fort Lauderdale‐Pompano Beach, FL           189,164      92.9%     10.59
Marco Town Center               Marco Island        FL   Naples‐Marco Island, FL                           109,830      94.1%     19.17
Mall at 163rd Street            Miami               FL   Miami‐Fort Lauderdale‐Pompano Beach, FL           370,132      64.4%     20.19
Miami Gardens                   Miami               FL   Miami‐Fort Lauderdale‐Pompano Beach, FL           244,719    100.0%      10.21
Freedom Square                  Naples              FL   Naples‐Marco Island, FL                           211,839      97.6%      8.62
Naples Plaza                    Naples              FL   Naples‐Marco Island, FL                           200,820    100.0%      16.77
Park Shore Shopping Center      Naples              FL   Naples‐Marco Island, FL                           232,820      98.0%      8.35
Southgate                       New Port Richey     FL   Tampa‐St. Petersburg‐Clearwater, FL               238,838      89.1%      9.36
Chelsea Place                   New Port Richey     FL   Tampa‐St. Petersburg‐Clearwater, FL                81,144      84.4%     11.30
Presidential Plaza              North Lauderdale    FL   Miami‐Fort Lauderdale‐Pompano Beach, FL            88,306      85.4%      9.68
Fashion Square                  Orange Park         FL   Jacksonville, FL                                   36,029      50.4%     29.22
Pointe Orlando                  Orlando             FL   Orlando‐Kissimmee‐Sanford, FL                     406,190      85.5%     19.46
Colonial Marketplace            Orlando             FL   Orlando‐Kissimmee‐Sanford, FL                     141,069      98.3%     14.46
Hunters Creek                   Orlando             FL   Orlando‐Kissimmee‐Sanford, FL                      73,204    100.0%      14.87
Conway Crossing                 Orlando             FL   Orlando‐Kissimmee‐Sanford, FL                      76,321      91.7%     11.65
Martin Downs Town Center        Palm City           FL   Port St. Lucie, FL                                 64,546    100.0%      12.55
Martin Downs Village Center     Palm City           FL   Port St. Lucie, FL                                161,604      80.7%     17.14
23rd Street Station             Panama City         FL   Panama City‐Lynn Haven‐Panama City Beach, FL       98,827      89.8%     11.15
Panama City Square              Panama City         FL   Panama City‐Lynn Haven‐Panama City Beach, FL      298,685      98.6%      7.17
Pensacola Square                Pensacola           FL   Pensacola‐Ferry Pass‐Brent, FL                    142,767      71.6%      9.76
Shopper's Haven Shopping Ctr    Pompano Beach       FL   Miami‐Fort Lauderdale‐Pompano Beach, FL           206,791      94.5%     12.92
Shoppes of Victoria Square      Port St. Lucie      FL   Port St. Lucie, FL                                 95,243      84.0%     11.36
East Port Plaza                 Port St. Lucie      FL   Port St. Lucie, FL                                162,831      82.4%     13.12
Lake St. Charles                Riverview           FL   Tampa‐St. Petersburg‐Clearwater, FL                57,015      97.2%     10.28
Cobblestone Village I and II    Royal Palm Beach    FL   Miami‐Fort Lauderdale‐Pompano Beach, FL            39,404      39.2%     22.68
Sarasota Village                Sarasota            FL   North Port‐Bradenton‐Sarasota, FL                 173,184      99.2%     11.15
Beneva Village Shops            Sarasota            FL   North Port‐Bradenton‐Sarasota, FL                 141,532      87.5%     11.43
Atlantic Plaza                  Satellite Beach     FL   Palm Bay‐Melbourne‐Titusville, FL                 128,405      73.8%     24.26
Seminole Plaza                  Seminole            FL   Tampa‐St. Petersburg‐Clearwater, FL               146,579      95.9%      6.65
Cobblestone Village             St. Augustine       FL   Jacksonville, FL                                  261,081      97.4%     12.58
Dolphin Village                 St. Pete Beach      FL   Tampa‐St. Petersburg‐Clearwater, FL               136,224      81.7%     13.43
Skyway Plaza                    St. Petersburg      FL   Tampa‐St. Petersburg‐Clearwater, FL               110,799      94.1%      8.39
Tyrone Gardens                  St. Petersburg      FL   Tampa‐St. Petersburg‐Clearwater, FL               209,337      84.3%      8.67
Rutland Plaza                   St. Petersburg      FL   Tampa‐St. Petersburg‐Clearwater, FL               149,562      99.2%      8.65
Bay Point Plaza                 St. Petersburg      FL   Tampa‐St. Petersburg‐Clearwater, FL               103,986      92.0%     10.40
Downtown Publix                 Stuart              FL   Port St. Lucie, FL                                153,246      68.0%     10.51
Sunrise Town Center             Sunrise             FL   Miami‐Fort Lauderdale‐Pompano Beach, FL           128,124      84.1%     11.55
Carrollwood Center              Tampa               FL   Tampa‐St. Petersburg‐Clearwater, FL                93,673      85.9%     14.90
Ross Plaza                      Tampa               FL   Tampa‐St. Petersburg‐Clearwater, FL                90,625      94.7%     12.91
Tarpon Mall                     Tarpon Springs      FL   Tampa‐St. Petersburg‐Clearwater, FL               145,832    100.0%      14.29
Venice Plaza                    Venice              FL   North Port‐Bradenton‐Sarasota, FL                 132,345      96.3%      6.26
Venice Shopping Center          Venice              FL   North Port‐Bradenton‐Sarasota, FL                 109,801      83.9%      5.72
Governors Town Square           Acworth             GA   Atlanta‐Sandy Springs‐Marietta, GA                 68,658      98.0%     16.70



                                                                      Page 48
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                        City                State Metropolitan Statistical Area            GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                               86,739,958      91.6%   $11.83
Albany Plaza                         Albany               GA   Albany, GA                               114,169      72.0%      6.16
Mansell Crossing                     Alpharetta           GA   Atlanta‐Sandy Springs‐Marietta, GA       332,364      96.0%     13.50
Perlis Plaza                         Americus             GA   Americus, GA                             165,315      79.9%      5.06
Northeast Plaza                      Atlanta              GA   Atlanta‐Sandy Springs‐Marietta, GA       442,200      87.2%      9.26
Augusta West Plaza                   Augusta              GA   Augusta‐Richmond County, GA‐SC           207,823      71.8%      7.35
Sweetwater Village                   Austell              GA   Atlanta‐Sandy Springs‐Marietta, GA        66,197      94.3%      7.07
Vineyards at Chateau Elan            Braselton            GA   ‐                                         79,047      82.4%     14.60
Cedar Plaza                          Cedartown            GA   Cedartown, GA                             83,300    100.0%       7.10
Conyers Plaza                        Conyers              GA   Atlanta‐Sandy Springs‐Marietta, GA       171,374      91.4%     11.07
Cordele Square                       Cordele              GA   Cordele, GA                              127,953      82.6%      6.12
Covington Gallery                    Covington            GA   Atlanta‐Sandy Springs‐Marietta, GA       174,857      93.6%      6.83
Salem Road Station                   Covington            GA   Atlanta‐Sandy Springs‐Marietta, GA        67,270      83.2%     10.76
Keith Bridge Commons                 Cumming              GA   Atlanta‐Sandy Springs‐Marietta, GA        94,886      87.7%     12.85
Northside                            Dalton               GA   Dalton, GA                                73,931      89.0%      7.73
Park Plaza                           Douglasville         GA   Atlanta‐Sandy Springs‐Marietta, GA        46,494      56.6%     15.49
Cosby Station                        Douglasville         GA   Atlanta‐Sandy Springs‐Marietta, GA        77,811      91.4%     10.48
Westgate                             Dublin               GA   Dublin, GA                               118,938      86.4%      5.34
Dublin Village                       Dublin               GA   Dublin, GA                                98,540      87.3%      6.65
Venture Pointe                       Duluth               GA   Atlanta‐Sandy Springs‐Marietta, GA       155,172      76.3%     11.46
Banks Station                        Fayetteville         GA   Atlanta‐Sandy Springs‐Marietta, GA       176,451      87.9%      9.22
Barrett Place                        Kennesaw             GA   Atlanta‐Sandy Springs‐Marietta, GA       218,818    100.0%       9.54
Shops of Huntcrest                   Lawrenceville        GA   Atlanta‐Sandy Springs‐Marietta, GA        97,040      95.9%     13.04
Mableton Walk                        Mableton             GA   Atlanta‐Sandy Springs‐Marietta, GA       105,884      78.7%     11.58
The Village at Mableton              Mableton             GA   Atlanta‐Sandy Springs‐Marietta, GA       239,013      62.8%      6.19
North Park                           Macon                GA   Macon, GA                                216,795      93.5%      5.67
New Chastain Corners                 Marietta             GA   Atlanta‐Sandy Springs‐Marietta, GA       113,079      82.3%     10.12
Marshalls at Eastlake                Marietta             GA   Atlanta‐Sandy Springs‐Marietta, GA        54,976      97.1%      8.97
Pavilions at Eastlake                Marietta             GA   Atlanta‐Sandy Springs‐Marietta, GA       157,888      79.3%     11.07
Perry Marketplace                    Perry                GA   Warner Robins, GA                        179,973      77.0%      6.78
Creekwood Village                    Rex                  GA   Atlanta‐Sandy Springs‐Marietta, GA        69,778      92.1%      8.05
Shops of Riverdale                   Riverdale            GA   Atlanta‐Sandy Springs‐Marietta, GA        16,808    100.0%      16.05
Holcomb Bridge Crossing              Roswell              GA   Atlanta‐Sandy Springs‐Marietta, GA       105,420      91.7%      8.91
Victory Square                       Savannah             GA   Savannah, GA                             122,739      98.5%     14.35
Stockbridge Village                  Stockbridge          GA   Atlanta‐Sandy Springs‐Marietta, GA       188,103      81.0%     13.53
Stone Mountain Festival              Stone Mountain       GA   Atlanta‐Sandy Springs‐Marietta, GA       347,091      89.2%      5.62
Wilmington Island                    Wilmington Island    GA   Savannah, GA                              87,818      66.8%     12.60
Kimberly West Shopping Center        Davenport            IA   Davenport‐Moline‐Rock Island, IA‐IL      113,713      86.0%      5.92
Davenport Retail Center              Davenport            IA   Davenport‐Moline‐Rock Island, IA‐IL       62,588    100.0%      11.50
Haymarket Mall                       Des Moines           IA   Des Moines‐West Des Moines, IA           241,572      96.8%      5.52
Haymarket Square                     Des Moines           IA   Des Moines‐West Des Moines, IA           269,705      71.6%      9.79
Warren Plaza                         Dubuque              IA   Dubuque, IA                               96,339      96.7%      7.98
Annex of Arlington                   Arlington Heights    IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      193,175      93.0%     15.50
Ridge Plaza                          Arlington Heights    IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      151,643      82.6%     13.73
Bartonville Square                   Bartonville          IL   Peoria, IL                                61,678      97.8%      5.95
Festival Center                      Bradley              IL   Kankakee‐Bradley, IL                      63,796      76.7%      5.85
Southfield Plaza                     Bridgeview           IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      198,331      95.9%     10.64
Commons of Chicago Ridge             Chicago Ridge        IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      324,490      96.9%     13.28
Rivercrest Shopping Center           Crestwood            IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      488,680      93.0%     12.67
The Commons of Crystal Lake          Crystal Lake         IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      273,060      87.6%     10.68
Elk Grove Town Center                Elk Grove Village    IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      131,849      99.2%     15.39
Crossroads Centre                    Fairview Heights     IL   St. Louis, MO‐IL                         242,198      85.9%     11.02
Frankfort Crossing Shopping Center   Frankfort            IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      114,534      89.7%     12.51
Freeport Plaza                       Freeport             IL   Freeport, IL                              87,846    100.0%       6.35
Westview Center                      Hanover Park         IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      326,372      85.2%      9.63
The Quentin Collection               Kildeer              IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      161,285      94.2%     16.15
Butterfield Square                   Libertyville         IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      106,755      92.7%     14.80
High Point Centre                    Lombard              IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      239,892      90.5%     10.37
Long Meadow Commons                  Mundelein            IL   Chicago‐Joliet‐Naperville, IL‐IN‐WI      118,470      87.1%     15.97



                                                                            Page 49
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                      City               State Metropolitan Statistical Area                     GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                                     86,739,958      91.6%   $11.83
Westridge Court                    Naperville         IL    Chicago‐Joliet‐Naperville, IL‐IN‐WI               673,082      94.2%     10.79
Sterling Bazaar                    Peoria             IL    Peoria, IL                                         84,438      96.6%      9.88
Rollins Crossing                   Round Lake Beach   IL    Chicago‐Joliet‐Naperville, IL‐IN‐WI               192,911      86.3%     18.33
Twin Oaks Shopping Center          Silvis             IL    Davenport‐Moline‐Rock Island, IA‐IL               114,342      96.4%      6.48
Parkway Pointe                     Springfield        IL    Springfield, IL                                    38,737      99.6%     16.00
Sangamon Center North              Springfield        IL    Springfield, IL                                   139,907      91.0%      9.17
Tinley Park Plaza                  Tinley Park        IL    Chicago‐Joliet‐Naperville, IL‐IN‐WI               249,954      91.5%     10.80
Meridian Village Plaza             Carmel             IN    Indianapolis‐Carmel, IN                           130,812      91.3%      8.44
Columbus Center                    Columbus           IN    Columbus, IN                                      143,603      97.7%     10.32
Elkhart Plaza West                 Elkhart            IN    Elkhart‐Goshen, IN                                 81,651      93.2%      7.71
Apple Glen Crossing                Fort Wayne         IN    Fort Wayne, IN                                    150,156      90.5%     16.16
Elkhart Market Centre              Goshen             IN    Elkhart‐Goshen, IN                                363,883      97.3%      6.18
Marwood Plaza                      Indianapolis       IN    Indianapolis‐Carmel, IN                           107,080      82.1%      7.47
Westlane Shopping Center           Indianapolis       IN    Indianapolis‐Carmel, IN                            71,490      88.4%      6.53
Valley View Plaza                  Marion             IN    Marion, IN                                         29,974      96.0%     12.76
Bittersweet Plaza                  Mishawaka          IN    South Bend‐Mishawaka, IN‐MI                        91,798      80.5%      8.50
Lincoln Plaza                      New Haven          IN    Fort Wayne, IN                                    103,938      62.2%      8.17
Speedway Super Center              Speedway           IN    Indianapolis‐Carmel, IN                           577,360      82.9%      8.78
Sagamore Park Centre               West Lafayette     IN    Lafayette, IN                                     118,436      85.4%      9.24
Westchester Square                 Lenexa             KS    Kansas City, MO‐KS                                164,838      81.1%      8.70
West Loop Shopping Center          Manhattan          KS    Manhattan, KS                                     209,454      97.3%     13.58
Green River Plaza                  Campbellsville     KY    Campbellsville, KY                                203,239      99.0%      6.55
Kmart Plaza                        Elizabethtown      KY    Elizabethtown, KY                                 130,466    100.0%       6.56
Florence Plaza ‐ Florence Square   Florence           KY    Cincinnati‐Middletown, OH‐KY‐IN                   624,090      97.4%     11.66
Highland Commons                   Glasgow            KY    Glasgow, KY                                       130,466      98.2%      5.76
Jeffersontown Commons              Jeffersontown      KY    Louisville/Jefferson County, KY‐IN                208,374      81.4%      8.85
Mist Lake Plaza                    Lexington          KY    Lexington‐Fayette, KY                             217,292      89.6%      6.94
London Marketplace                 London             KY    London, KY                                        169,032    100.0%       6.44
Eastgate Shopping Center           Louisville         KY    Louisville/Jefferson County, KY‐IN                174,947      96.5%      9.57
Stony Brook I & II                 Louisville         KY    Louisville/Jefferson County, KY‐IN                136,919      89.6%     12.90
Plainview Village                  Louisville         KY    Louisville/Jefferson County, KY‐IN                164,367      87.2%      9.12
Towne Square North                 Owensboro          KY    Owensboro, KY                                     163,161      98.1%      7.05
Lexington Road Plaza               Versailles         KY    Lexington‐Fayette, KY                             197,668    100.0%       7.24
Karam Shopping Center              Lafayette          LA    Lafayette, LA                                     100,238      88.4%      2.91
Lagniappe Village                  New Iberia         LA    New Iberia, LA                                    201,360      98.8%      7.70
Iberia Plaza                       New Iberia         LA    New Iberia, LA                                    131,731      94.1%      5.55
The Pines                          Pineville          LA    Alexandria, LA                                    179,039      97.8%      6.11
Points West                        Brockton           MA    Boston‐Cambridge‐Quincy, MA‐NH                    139,255      80.5%      8.98
Burlington Square I, II & III      Burlington         MA    Boston‐Cambridge‐Quincy, MA‐NH                     86,290    100.0%      23.03
Chicopee Marketplace               Chicopee           MA    Springfield, MA                                   150,959    100.0%      16.96
Holyoke Shopping Center            Holyoke            MA    Springfield, MA                                   201,875      94.8%     10.78
WaterTower Plaza                   Leominster         MA    Worcester, MA                                     296,320      94.2%     13.10
Lunenberg Crossing                 Lunenburg          MA    Worcester, MA                                      25,515      47.1%     17.05
Lynn Marketplace                   Lynn               MA    Boston‐Cambridge‐Quincy, MA‐NH                     78,092    100.0%      10.04
Berkshire Crossing                 Pittsfield         MA    Pittsfield, MA                                    442,549      99.9%     19.44
Westgate Plaza                     Westfield          MA    Springfield, MA                                   103,903      97.3%     11.33
Perkins Farm Marketplace           Worcester          MA    Worcester, MA                                     203,852      64.9%     12.15
South Plaza Shopping Center        California         MD    Lexington Park, MD                                 92,335    100.0%      17.89
Campus Village                     College Park       MD    Washington‐Arlington‐Alexandria, DC‐VA‐MD‐WV       25,529      75.3%     25.66
Fox Run                            Prince Frederick   MD    Washington‐Arlington‐Alexandria, DC‐VA‐MD‐WV      292,849      96.8%     10.21
Liberty Plaza                      Randallstown       MD    Baltimore‐Towson, MD                              220,378      98.5%     11.53
Rising Sun Towne Centre            Rising Sun         MD    Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       141,702      93.5%     12.57
Pine Tree Shopping Center          Portland           ME    Portland‐South Portland‐Biddeford, ME             287,513      88.0%     19.49
BJ's Plaza                         Portland           ME    Portland‐South Portland‐Biddeford, ME             104,233    100.0%       7.70
Maple Village                      Ann Arbor          MI    Ann Arbor, MI                                     293,525      97.3%      8.62
Grand Crossing                     Brighton           MI    Detroit‐Warren‐Livonia, MI                         85,389      87.6%      9.56
Farmington Crossroads              Farmington         MI    Detroit‐Warren‐Livonia, MI                         87,391      89.9%      9.58
Silver Pointe Shopping Center      Fenton             MI    Flint, MI                                         163,919      80.9%     12.63



                                                                         Page 50
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                          City               State Metropolitan Statistical Area                GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                                    86,739,958      91.6%   $11.83
Cascade East                           Grand Rapids       MI    Grand Rapids‐Wyoming, MI                      99,529      74.2%      7.33
Delta Center                           Lansing            MI    Lansing‐East Lansing, MI                     186,246      89.3%      8.19
Lakes Crossing                         Muskegon           MI    Muskegon‐Norton Shores, MI                   114,623      81.4%     14.71
Redford Plaza                          Redford            MI    Detroit‐Warren‐Livonia, MI                   293,827      97.4%      9.29
Hampton Village Centre                 Rochester Hills    MI    Detroit‐Warren‐Livonia, MI                   454,719      98.8%     15.86
Fashion Corners                        Saginaw            MI    Saginaw‐Saginaw Township North, MI           187,832      94.7%      9.45
Green Acres                            Saginaw            MI    Saginaw‐Saginaw Township North, MI           281,646      79.1%     11.42
Hall Road Crossing                     Shelby Township    MI    Detroit‐Warren‐Livonia, MI                   175,503    100.0%      12.91
Southfield Plaza                       Southfield         MI    Detroit‐Warren‐Livonia, MI                   106,948      64.2%     10.11
Delco Plaza                            Sterling Heights   MI    Detroit‐Warren‐Livonia, MI                   154,853    100.0%       5.72
18 Ryan                                Sterling Heights   MI    Detroit‐Warren‐Livonia, MI                   101,709    100.0%      13.86
Grand Traverse Crossing                Traverse City      MI    Traverse City, MI                            412,755      96.9%     27.52
West Ridge                             Westland           MI    Detroit‐Warren‐Livonia, MI                   163,131      75.6%      6.89
Washtenaw Fountain Plaza               Ypsilanti          MI    Ann Arbor, MI                                123,390      96.8%      7.21
Roundtree Place                        Ypsilanti          MI    Ann Arbor, MI                                246,620      99.2%      6.73
Southport Centre I ‐ VI                Apple Valley       MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI      124,937      97.2%     15.95
Austin Town Center                     Austin             MN    Austin, MN                                   110,680      96.5%      6.94
Burning Tree Plaza                     Duluth             MN    Duluth, MN‐WI                                182,969      97.6%     10.09
Elk Park Center                        Elk River          MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI      204,992      94.9%      9.74
Westwind Plaza                         Minnetonka         MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI       87,942      96.8%     13.76
Richfield Hub & West Shopping Center   Richfield          MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI      215,334      82.0%     11.90
Roseville Center                       Roseville          MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI       76,894      79.8%     13.90
Marketplace @ 42                       Savage             MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI     117,873      96.5%     13.13
Sun Ray Shopping Center                St. Paul           MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI     290,392      89.4%     11.46
White Bear Hills Shopping Center       White Bear Lake    MN    Minneapolis‐St. Paul‐Bloomington, MN‐WI      73,095      98.2%      9.17
Ellisville Square                      Ellisville         MO    St. Louis, MO‐IL                            148,940      88.4%      8.42
Clocktower Place                       Florissant         MO    St. Louis, MO‐IL                            207,317      91.4%      6.96
Hub Shopping Center                    Independence       MO    Kansas City, MO‐KS                          160,423      92.9%      5.69
Watts Mill Plaza                       Kansas City        MO    Kansas City, MO‐KS                          161,717     100.0%      9.13
Liberty Corners                        Liberty            MO    Kansas City, MO‐KS                          124,808     100.0%      7.71
Maplewood Square                       Maplewood          MO    St. Louis, MO‐IL                             71,590      95.4%      7.21
Clinton Crossing                       Clinton            MS    Jackson, MS                                 112,148      92.1%      9.46
County Line Plaza                      Jackson            MS    Jackson, MS                                 221,127      45.9%     13.93
Jacksonian Plaza                       Jackson            MS    Jackson, MS                                  73,041     100.0%      5.69
Devonshire Place                       Cary               NC    Raleigh‐Cary, NC                            106,691     100.0%     24.81
The Commons at Chancellor Park         Charlotte          NC    Charlotte‐Gastonia‐Rock Hill, NC‐SC         348,604      95.8%      8.97
McMullen Creek Market                  Charlotte          NC    Charlotte‐Gastonia‐Rock Hill, NC‐SC         283,324      74.0%     11.61
Parkwest Crossing                      Durham             NC    Durham‐Chapel Hill, NC                       85,602      91.6%     10.05
Macon Plaza                            Franklin           NC    ‐                                            92,787      86.9%      5.37
Garner Towne Square                    Garner             NC    Raleigh‐Cary, NC                            184,347      90.7%     11.78
Franklin Square                        Gastonia           NC    Charlotte‐Gastonia‐Rock Hill, NC‐SC         318,435      88.7%     11.57
Wendover Place                         Greensboro         NC    Greensboro‐High Point, NC                   406,768      97.0%     11.34
University Commons                     Greenville         NC    Greenville, NC                              232,816      86.5%     12.60
Valley Crossing                        Hickory            NC    Hickory‐Lenoir‐Morganton, NC                191,431      81.9%      8.33
Kinston Pointe                         Kinston            NC    Kinston, NC                                 250,580      98.7%     13.51
Magnolia Plaza                         Morganton          NC    Hickory‐Lenoir‐Morganton, NC                104,539      58.7%      7.60
Roxboro Square                         Roxboro            NC    Durham‐Chapel Hill, NC                       97,226      97.2%     13.66
Innes Street Market                    Salisbury          NC    Salisbury, NC                               349,425      98.7%     10.42
Salisbury Marketplace                  Salisbury          NC    Salisbury, NC                                79,732      72.8%     10.91
Crossroads                             Statesville        NC    Statesville‐Mooresville, NC                 340,189      96.7%      5.64
Anson Station                          Wadesboro          NC    Charlotte‐Gastonia‐Rock Hill, NC‐SC         132,353      68.1%      6.53
University Commons                     Wilmington         NC    Wilmington, NC                              235,345      95.8%     13.29
New Centre Market                      Wilmington         NC    Wilmington, NC                              143,762      96.4%     12.27
Whitaker Square                        Winston Salem      NC    Winston‐Salem, NC                            82,760      96.6%     12.60
Stratford Commons                      Winston‐Salem      NC    Winston‐Salem, NC                            72,308      83.8%     14.32
Parkway Plaza                          Winston‐Salem      NC    Winston‐Salem, NC                           283,830      90.4%     11.09
Bedford Grove                          Bedford            NH    Manchester‐Nashua, NH                       216,941      99.4%     20.48
Capitol Shopping Center                Concord            NH    Concord, NH                                 182,887      97.2%      8.55



                                                                             Page 51
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                          City                     State Metropolitan Statistical Area                           GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                                                     86,739,958      91.6%   $11.83
Willow Springs Plaza                   Nashua                   NH    Manchester‐Nashua, NH                                   131,248      97.2%     16.84
Seacoast Shopping Center               Seabrook                 NH    Boston‐Cambridge‐Quincy, MA‐NH                           91,690      92.1%     12.31
Tri‐City Plaza                         Somersworth              NH    Boston‐Cambridge‐Quincy, MA‐NH                          146,947      85.0%      7.96
Laurel Square                          Brick                    NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      246,235      88.4%      7.90
the Shoppes at Cinnaminson             Cinnaminson              NJ    Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD             290,722      99.4%     20.92
A&P Fresh Market                       Clark                    NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       52,812    100.0%      25.70
Collegetown Shopping Center            Glassboro                NJ    Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD             250,515      76.6%      6.68
Hamilton Plaza‐Kmart Plaza             Hamilton                 NJ    Trenton‐Ewing, NJ                                       149,060      74.7%      5.52
Bennetts Mills Plaza                   Jackson                  NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      127,230      93.8%     29.06
Lakewood Plaza                         Lakewood                 NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      203,547      97.7%     14.72
Marlton Crossing                       Marlton                  NJ    Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD             333,255      96.7%     15.35
Middletown Plaza                       Middletown               NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      197,466      99.0%     18.35
Old Bridge Gateway                     Old Bridge               NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      235,995      89.1%     15.54
Morris Hills Shopping Center           Parsippany               NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      159,230      94.0%     21.77
Rio Grande Plaza                       Rio Grande               NJ    Ocean City, NJ                                          141,355      97.0%     11.36
Ocean Heights Shopping Center          Somers Point             NJ    Atlantic City‐Hammonton, NJ                             179,199      99.2%     18.46
ShopRite Supermarket                   Springfield              NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       32,209    100.0%      12.09
Tinton Falls Plaza                     Tinton Falls             NJ    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       98,410      81.1%     15.19
Cross Keys Commons                     Turnersville             NJ    Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD             216,428      94.2%     14.89
Dover Park Plaza                       Yardville                NJ    Trenton‐Ewing, NJ                                        56,808      79.9%     14.90
St Francis Plaza                       Santa Fe                 NM    Santa Fe, NM                                             35,800    100.0%      11.33
Smith's                                Socorro                  NM    ‐                                                        48,000    100.0%      10.54
Galleria Commons                       Henderson                NV    Las Vegas‐Paradise, NV                                  275,011    100.0%      10.37
Renaissance Center East                Las Vegas                NV    Las Vegas‐Paradise, NV                                  144,216      72.8%     12.13
Montecito Marketplace                  Las Vegas                NV    Las Vegas‐Paradise, NV                                  190,434    100.0%      18.81
Parkway Plaza                          Carle Place              NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       89,704    100.0%      26.56
Kmart Plaza                            Dewitt                   NY    Syracuse, NY                                            115,500      94.7%     22.09
Unity Plaza                            East Fishkill            NY    Poughkeepsie‐Newburgh‐Middletown, NY                     67,462    100.0%      20.50
Suffolk Plaza                          East Setauket            NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       84,480      98.1%     12.09
Three Village Shopping Center          East Setauket            NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       77,458      99.1%     23.19
Stewart Plaza                          Garden City              NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      193,622      90.9%     15.00
Genesee Valley Shopping Center         Geneseo                  NY    Rochester, NY                                           191,284      95.0%      9.45
McKinley Plaza                         Hamburg                  NY    Buffalo‐Niagara Falls, NY                                93,144      97.9%     13.25
Dalewood I, II & III Shopping Center   Hartsdale                NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      191,441    100.0%      30.43
Hornell Plaza                          Hornell                  NY    Corning, NY                                             253,329      99.2%      7.87
Cayuga Mall                            Ithaca                   NY    Ithaca, NY                                              204,830      95.6%      7.86
Kings Park Shopping Center             Kings Park               NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       71,940      94.6%     18.94
Falcaro's Plaza                        Lawrence                 NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       60,957      95.2%     17.98
Shops at Seneca Mall                   Liverpool                NY    Syracuse, NY                                            231,024      66.7%      4.57
A & P Mamaroneck                       Mamaroneck               NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       24,978    100.0%       0.00
Village Square                         Mamaroneck               NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       17,000    100.0%      32.40
Sunshine Square                        Medford                  NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      223,322      98.1%     12.32
Wallkill Plaza                         Middletown               NY    Poughkeepsie‐Newburgh‐Middletown, NY                    209,960      85.2%     10.11
Monroe ShopRite Plaza                  Monroe                   NY    Poughkeepsie‐Newburgh‐Middletown, NY                    121,850      96.9%     14.29
Rockland Plaza                         Nanuet                   NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      250,926      88.1%     25.13
North Ridge Plaza                      New Rochelle             NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       40,991      90.7%     33.26
Nesconset Shopping Center              Port Jefferson Station   NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      122,996      94.0%     18.37
Port Washington                        Port Washington          NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       19,600    100.0%       5.45
Roanoke Plaza                          Riverhead                NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       99,131    100.0%      16.42
Rockville Centre                       Rockville Centre         NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       44,131    100.0%      18.29
Mohawk Acres                           Rome                     NY    Utica‐Rome, NY                                          159,783      92.8%     10.09
College Plaza                          Selden                   NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA      175,400      94.5%     15.39
Campus Plaza                           Vestal                   NY    Binghamton, NY                                          160,744      95.8%     10.47
Shoppes at Vestal                      Vestal                   NY    Binghamton, NY                                           92,328    100.0%      15.07
Parkway Plaza                          Vestal                   NY    Binghamton, NY                                          204,954    100.0%      10.09
Town Square Mall                       Vestal                   NY    Binghamton, NY                                          293,080      99.4%     15.14
The Plaza at Salmon Run                Watertown                NY    Watertown‐Fort Drum, NY                                  68,761    100.0%      10.03
Highridge Plaza                        Yonkers                  NY    New York‐Northern New Jersey‐Long Island, NY‐NJ‐PA       88,501      93.9%     20.24



                                                                                   Page 52
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                      City                 State Metropolitan Statistical Area                    GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                                      86,739,958      91.6%   $11.83
Brunswick Town Center              Brunswick             OH   Cleveland‐Elyria‐Mentor, OH                      138,407      88.4%     13.12
30th Street Plaza                  Canton                OH   Canton‐Massillon, OH                             157,055      84.9%     10.57
Brentwood Plaza                    Cincinnati            OH   Cincinnati‐Middletown, OH‐KY‐IN                  225,152      94.5%     10.40
Western Village                    Cincinnati            OH   Cincinnati‐Middletown, OH‐KY‐IN                  115,116      99.1%      9.18
Delhi Shopping Center              Cincinnati            OH   Cincinnati‐Middletown, OH‐KY‐IN                  169,603      77.5%      9.18
Harpers Station                    Cincinnati            OH   Cincinnati‐Middletown, OH‐KY‐IN                  240,681      93.6%     11.34
Western Hills Plaza                Cincinnati            OH   Cincinnati‐Middletown, OH‐KY‐IN                  314,754    100.0%      11.88
Greentree Shopping Center          Columbus              OH   Columbus, OH                                     130,712      79.7%     10.72
Crown Point                        Columbus              OH   Columbus, OH                                     147,275      95.0%      9.49
South Towne Centre                 Dayton                OH   Dayton, OH                                       333,121      95.0%     13.23
Brandt Pike Place                  Dayton                OH   Dayton, OH                                        17,900      88.8%      8.25
The Vineyards                      Eastlake              OH   Cleveland‐Elyria‐Mentor, OH                      144,820      85.9%      5.53
Midway Market Square               Elyria                OH   Cleveland‐Elyria‐Mentor, OH                      232,252      73.2%     12.48
Southland Shopping Center          Middleburg Heights    OH   Cleveland‐Elyria‐Mentor, OH                      684,559      93.3%      9.47
Tops Plaza                         North Olmsted         OH   Cleveland‐Elyria‐Mentor, OH                       70,003    100.0%      14.99
Tops Plaza                         North Ridgeville      OH   Cleveland‐Elyria‐Mentor, OH                       60,830      87.5%     14.51
Surrey Square Mall                 Norwood               OH   Cincinnati‐Middletown, OH‐KY‐IN                  172,186      97.2%     24.45
Market Place                       Piqua                 OH   Dayton, OH                                       182,824      92.5%      6.76
Brice Park                         Reynoldsburg          OH   Columbus, OH                                     158,565      79.0%     10.10
Streetsboro Crossing               Streetsboro           OH   Akron, OH                                         89,436    100.0%       7.54
Southland Shopping Plaza           Toledo                OH   Toledo, OH                                       290,892      84.1%      6.26
Miracle Mile Shopping Plaza        Toledo                OH   Toledo, OH                                       318,174      70.3%      6.03
Wadsworth Crossings                Wadsworth             OH   Cleveland‐Elyria‐Mentor, OH                      108,164      94.1%     15.26
Northgate Plaza                    Westerville           OH   Columbus, OH                                      12,819    100.0%      14.03
Marketplace                        Tulsa                 OK   Tulsa, OK                                        186,851    100.0%       9.20
Village West                       Allentown             PA   Allentown‐Bethlehem‐Easton, PA‐NJ                140,490    100.0%      16.42
Park Hills Plaza                   Altoona               PA   Altoona, PA                                      279,746      92.3%      7.29
Bensalem Square                    Bensalem              PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       70,378    100.0%       9.05
Bethel Park                        Bethel Park           PA   Pittsburgh, PA                                   218,714    100.0%       8.45
Bethlehem Square                   Bethlehem             PA   Allentown‐Bethlehem‐Easton, PA‐NJ                389,450    100.0%       9.30
Lehigh Shopping Center             Bethlehem             PA   Allentown‐Bethlehem‐Easton, PA‐NJ                378,353      92.1%     10.23
Boyertown Shopping Center          Boyertown             PA   Reading, PA                                       83,229      73.2%     10.44
Bristol Park                       Bristol               PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      276,653      97.4%      8.57
New Britain Village Square         Chalfont              PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      143,716      91.2%     16.97
Chalfont Village Shopping Center   Chalfont              PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       46,051      82.4%     11.58
Collegeville Shopping Center       Collegeville          PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      110,696      41.7%     15.46
Whitemarsh Shopping Center         Conshohocken          PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       67,476    100.0%      19.80
Valley Fair                        Devon                 PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      105,086      98.9%      9.28
Dickson City Crossings             Dickson City          PA   Scranton‐‐Wilkes‐Barre, PA                       301,462    100.0%      15.60
Dillsburg Shopping Center          Dillsburg             PA   York‐Hanover, PA                                 146,193    100.0%      12.23
Barn Plaza                         Doylestown            PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      237,681    100.0%      13.42
Pilgrim Gardens                    Drexel Hill           PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       79,252      88.9%     14.22
Gilbertsville Shopping Center      Gilbertsville         PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       85,748      87.2%      8.69
Mount Carmel Plaza                 Glenside              PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       14,504      89.7%     11.28
Kline Plaza                        Harrisburg            PA   Harrisburg‐Carlisle, PA                          220,288      89.2%      8.88
New Garden Shopping Center         Kennett Square        PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      145,170      88.9%      7.08
Stone Mill Plaza                   Lancaster             PA   Lancaster, PA                                    106,736      97.9%     11.79
Woodbourne Square                  Langhorne             PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       29,821      80.9%     19.71
North Penn Market Place            Lansdale              PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       58,458      53.7%     18.71
New Holland Shopping Center        New Holland           PA   Lancaster, PA                                     65,878      88.0%      6.78
Village at Newtown                 Newtown               PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      177,181      96.3%     23.20
Cherry Square                      Northampton           PA   Allentown‐Bethlehem‐Easton, PA‐NJ                 75,005      91.4%      9.18
Roosevelt Mall                     Philadelphia          PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      561,642      97.5%     29.56
Ivyridge                           Philadelphia          PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      107,318      97.9%     21.00
Shoppes at Valley Forge            Phoenixville          PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      176,676      97.6%      7.23
Plymouth Plaza                     Plymouth Meeting      PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       33,813    100.0%      30.02
County Line Plaza                  Souderton             PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD      154,758      89.1%     10.20
69th Street Plaza                  Upper Darby           PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD       41,711    100.0%       9.16



                                                                           Page 53
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                       City               State Metropolitan Statistical Area                       GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                                        86,739,958      91.6%   $11.83
Warminster Towne Center             Warminster          PA   Philadelphia‐Camden‐Wilmington, PA‐NJ‐DE‐MD         237,152    100.0%      14.88
Shops at Prospect                   West Hempfield      PA   Lancaster, PA                                        63,392      94.1%     11.41
Whitehall Square                    Whitehall           PA   Allentown‐Bethlehem‐Easton, PA‐NJ                   315,192      97.5%     10.64
Wilkes‐Barre Township Marketplace   Wilkes‐Barre        PA   Scranton‐‐Wilkes‐Barre, PA                          307,610      97.4%     28.48
Hunt River Commons                  North Kingstown     RI   Providence‐New Bedford‐Fall River, RI‐MA            148,126      97.4%      9.94
Belfair Town Village                Bluffton            SC   Hilton Head Island‐Beaufort, SC                     166,639      96.4%     13.65
Milestone Plaza                     Greenville          SC   Greenville‐Mauldin‐Easley, SC                        89,721      90.6%     15.03
Circle Center                       Hilton Head         SC   Hilton Head Island‐Beaufort, SC                      65,213      93.0%     11.66
Island Plaza                        James Island        SC   Charleston‐North Charleston‐Summerville, SC         171,224      93.7%      7.15
Festival Centre                     North Charleston    SC   Charleston‐North Charleston‐Summerville, SC         325,347      78.7%      5.84
Remount Village Shopping Center     North Charleston    SC   Charleston‐North Charleston‐Summerville, SC          60,238      79.0%      9.09
Fairview Corners I & II             Simpsonville        SC   Greenville‐Mauldin‐Easley, SC                       131,002      97.4%     13.59
Hillcrest                           Spartanburg         SC   Spartanburg, SC                                     385,609      79.5%     10.78
Shoppes at Hickory Hollow           Antioch             TN   Nashville‐Davidson‐‐Murfreesboro‐‐Franklin, TN      144,469      83.4%     10.88
Congress Crossing                   Athens              TN   Athens, TN                                          180,305      96.1%      7.92
East Ridge Crossing                 Chattanooga         TN   Chattanooga, TN‐GA                                   58,950      94.9%     10.70
Watson Glen Shopping Center         Franklin            TN   Nashville‐Davidson‐‐Murfreesboro‐‐Franklin, TN      265,027      96.3%      8.09
Williamson Square                   Franklin            TN   Nashville‐Davidson‐‐Murfreesboro‐‐Franklin, TN      329,378      95.1%      8.13
Greensboro Village                  Gallatin            TN   Nashville‐Davidson‐‐Murfreesboro‐‐Franklin, TN       70,203      98.0%     13.87
Greeneville Commons                 Greeneville         TN   Greeneville, TN                                     228,618      95.3%     11.23
Oakwood Commons                     Hermitage           TN   Nashville‐Davidson‐‐Murfreesboro‐‐Franklin, TN      278,017      90.9%      9.78
Kimball Crossing                    Kimball             TN   Chattanooga, TN‐GA                                  280,476      97.1%      7.31
Kingston Overlook                   Knoxville           TN   Knoxville, TN                                       122,536    100.0%       8.71
Farrar Place                        Manchester          TN   Tullahoma, TN                                        43,220      84.5%      8.67
The Commons at Wolfcreek            Memphis             TN   Memphis, TN‐MS‐AR                                   662,474      83.8%     12.21
Georgetown Square                   Murfreesboro        TN   Nashville‐Davidson‐‐Murfreesboro‐‐Franklin, TN      104,117      96.2%     10.50
Nashboro Village                    Nashville           TN   Nashville‐Davidson‐‐Murfreesboro‐‐Franklin, TN       86,811    100.0%      11.18
Commerce Central                    Tullahoma           TN   Tullahoma, TN                                       182,401      92.8%      6.63
Merchant's Central                  Winchester          TN   Tullahoma, TN                                       208,123      95.8%      6.01
Palm Plaza                          Aransas             TX   Corpus Christi, TX                                   50,700      81.5%      7.84
Bardin Place Center                 Arlington           TX   Dallas‐Fort Worth‐Arlington, TX                     309,488      97.4%     10.11
Parmer Crossing                     Austin              TX   Austin‐Round Rock‐San Marcos, TX                    168,112      66.5%     10.94
Baytown Shopping Center             Baytown             TX   Houston‐Sugar Land‐Baytown, TX                       96,166      85.4%     10.50
Cedar Bellaire                      Bellaire            TX   Houston‐Sugar Land‐Baytown, TX                       50,967    100.0%      11.52
El Camino                           Bellaire            TX   Houston‐Sugar Land‐Baytown, TX                       71,575      98.4%      8.17
Brenham Four Corners                Brenham             TX   Brenham, TX                                         114,571    100.0%       0.00
Bryan Square                        Bryan               TX   College Station‐Bryan, TX                            59,029    100.0%       6.06
Townshire                           Bryan               TX   College Station‐Bryan, TX                           136,887      86.9%     15.67
Plantation Plaza                    Clute               TX   Houston‐Sugar Land‐Baytown, TX                       99,141      92.9%      8.29
Rock Prairie Crossing               College Station     TX   College Station‐Bryan, TX                           119,000      98.9%     23.56
Central Station                     College Station     TX   College Station‐Bryan, TX                           176,847      85.4%     15.19
Carmel Village                      Corpus Christi      TX   Corpus Christi, TX                                   85,633      79.5%      9.38
Five Points                         Corpus Christi      TX   Corpus Christi, TX                                  276,593      81.7%     11.79
Claremont Village                   Dallas              TX   Dallas‐Fort Worth‐Arlington, TX                      67,305      94.6%      7.49
Jeff Davis                          Dallas              TX   Dallas‐Fort Worth‐Arlington, TX                      69,562      96.7%      8.34
Stevens Park Village                Dallas              TX   Dallas‐Fort Worth‐Arlington, TX                      45,492    100.0%      10.28
Webb Royal                          Dallas              TX   Dallas‐Fort Worth‐Arlington, TX                     108,545      93.3%      8.69
Wynnewood Village                   Dallas              TX   Dallas‐Fort Worth‐Arlington, TX                     440,879      87.0%      9.93
Parktown                            Deer Park           TX   Houston‐Sugar Land‐Baytown, TX                      121,388      94.8%      7.94
Kenworthy Crossing                  El Paso             TX   El Paso, TX                                          74,169      93.0%      9.59
Preston Ridge                       Frisco              TX   Dallas‐Fort Worth‐Arlington, TX                     780,567      94.1%     17.98
Forest Hills                        Ft. Worth           TX   Dallas‐Fort Worth‐Arlington, TX                      69,651    100.0%       5.06
Ridglea Plaza                       Ft. Worth           TX   Dallas‐Fort Worth‐Arlington, TX                     170,519      97.0%     10.80
Trinity Commons                     Ft. Worth           TX   Dallas‐Fort Worth‐Arlington, TX                     197,423    100.0%      18.48
Village Plaza                       Garland             TX   Dallas‐Fort Worth‐Arlington, TX                      89,241      96.2%     10.51
North Hills Village                 Haltom City         TX   Dallas‐Fort Worth‐Arlington, TX                      43,299      91.5%      6.79
Highland Village Town Center        Highland Village    TX   Dallas‐Fort Worth‐Arlington, TX                      99,341      96.8%     10.63
Bay Forest                          Houston             TX   Houston‐Sugar Land‐Baytown, TX                       71,667    100.0%      10.32



                                                                          Page 54
BRIXMOR IPO PROPERTY PORTFOLIO LIST ‐ As of 6.30.13

Property Name                  City             State Metropolitan Statistical Area                   GLA       % Leased   ABR/SF
Total ‐ 522 Properties                                                                             86,739,958      91.6%   $11.83
Braes Heights                  Houston          TX    Houston‐Sugar Land‐Baytown, TX                  101,002      99.7%     18.36
Braes Link                     Houston          TX    Houston‐Sugar Land‐Baytown, TX                   38,997      94.0%     16.33
Braes Oaks                     Houston          TX    Houston‐Sugar Land‐Baytown, TX                   45,067      89.1%      9.60
Braesgate                      Houston          TX    Houston‐Sugar Land‐Baytown, TX                   91,382      97.4%      6.00
Broadway                       Houston          TX    Houston‐Sugar Land‐Baytown, TX                   74,942    100.0%      10.13
Clear Lake Camino South        Houston          TX    Houston‐Sugar Land‐Baytown, TX                  102,643      87.1%     15.89
Hearthstone Corners            Houston          TX    Houston‐Sugar Land‐Baytown, TX                  208,147      98.6%      9.03
Jester Village                 Houston          TX    Houston‐Sugar Land‐Baytown, TX                   64,285      74.0%      9.24
Maplewood Mall                 Houston          TX    Houston‐Sugar Land‐Baytown, TX                   94,871      97.3%      7.90
Merchants Park                 Houston          TX    Houston‐Sugar Land‐Baytown, TX                  244,373      99.0%     12.30
Northgate                      Houston          TX    Houston‐Sugar Land‐Baytown, TX                   40,244    100.0%       5.32
Northtown Plaza                Houston          TX    Houston‐Sugar Land‐Baytown, TX                  193,222      96.8%     11.47
Northwood                      Houston          TX    Houston‐Sugar Land‐Baytown, TX                  136,747      96.0%      9.95
Pinemont Shopping Center       Houston          TX    Houston‐Sugar Land‐Baytown, TX                   73,577      92.9%     13.44
Sharpstown Plaza               Houston          TX    Houston‐Sugar Land‐Baytown, TX                   43,631      96.6%      8.43
Tanglewilde                    Houston          TX    Houston‐Sugar Land‐Baytown, TX                   84,185    100.0%      12.55
Westheimer Commons             Houston          TX    Houston‐Sugar Land‐Baytown, TX                  251,672      90.4%      8.60
Royal Oaks Village             Houston          TX    Houston‐Sugar Land‐Baytown, TX                  145,229      95.5%     21.25
Beltway South                  Houston          TX    Houston‐Sugar Land‐Baytown, TX                  107,174      95.6%     27.51
Jones Plaza                    Houston          TX    Houston‐Sugar Land‐Baytown, TX                  111,206      83.7%     12.33
Jones Square                   Houston          TX    Houston‐Sugar Land‐Baytown, TX                  169,003      90.7%      7.75
Orange Grove                   Houston          TX    Houston‐Sugar Land‐Baytown, TX                  189,201    100.0%      10.36
Inwood Forest                  Houston          TX    Houston‐Sugar Land‐Baytown, TX                   77,553      94.1%      9.94
Northshore                     Houston          TX    Houston‐Sugar Land‐Baytown, TX                  233,479      92.5%     11.99
Crossing at Fry Road           Katy             TX    Houston‐Sugar Land‐Baytown, TX                  237,340    100.0%       9.77
Washington Square              Kaufman          TX    Dallas‐Fort Worth‐Arlington, TX                  64,230      81.3%      5.22
Jefferson Park                 Mount Pleasant   TX    Mount Pleasant, TX                              132,096      82.1%      6.69
Winwood Town Center            Odessa           TX    Odessa, TX                                      366,091    100.0%      11.10
Crossroads Center              Pasadena         TX    Houston‐Sugar Land‐Baytown, TX                  134,006      94.5%     12.31
Spencer Square                 Pasadena         TX    Houston‐Sugar Land‐Baytown, TX                  194,512      94.8%     11.43
Pearland Plaza                 Pearland         TX    Houston‐Sugar Land‐Baytown, TX                  156,661      95.6%      7.14
Market Plaza                   Plano            TX    Dallas‐Fort Worth‐Arlington, TX                 168,137      72.2%     22.47
Preston Park                   Plano            TX    Dallas‐Fort Worth‐Arlington, TX                 239,401      91.7%     24.69
Northshore Plaza               Portland         TX    Corpus Christi, TX                              152,144      88.9%     13.53
Klein Square                   Spring           TX    Houston‐Sugar Land‐Baytown, TX                   80,857      82.8%      9.71
Keegan's Meadow                Stafford         TX    Houston‐Sugar Land‐Baytown, TX                  125,491      92.4%     10.13
Texas City Bay                 Texas City       TX    Houston‐Sugar Land‐Baytown, TX                  223,152      99.0%      8.67
Windvale                       The Woodlands    TX    Houston‐Sugar Land‐Baytown, TX                  101,088      94.2%     11.05
The Centre at Navarro          Victoria         TX    Victoria, TX                                     47,960    100.0%      15.17
Spradlin Farm                  Christiansburg   VA    Blacksburg‐Christiansburg‐Radford, VA           180,220      97.1%     13.66
Culpeper Town Square           Culpeper         VA    Culpeper, VA                                    132,882    100.0%       8.50
Hanover Square                 Mechanicsville   VA    Richmond, VA                                    129,887      92.4%     12.05
Jefferson Green                Newport News     VA    Virginia Beach‐Norfolk‐Newport News, VA‐NC       54,934      93.8%     14.38
Tuckernuck Square              Richmond         VA    Richmond, VA                                     86,010      94.0%     12.83
Cave Spring Corners            Roanoke          VA    Roanoke, VA                                     147,133    100.0%      11.94
Hunting Hills                  Roanoke          VA    Roanoke, VA                                     166,207      92.3%      6.74
Valley Commons                 Salem            VA    Roanoke, VA                                      45,580      81.6%      7.24
Lake Drive Plaza               Vinton           VA    Roanoke, VA                                     163,090      99.3%      7.24
Hilltop Plaza                  Virginia Beach   VA    Virginia Beach‐Norfolk‐Newport News, VA‐NC      151,133      91.0%     17.05
Ridgeview Centre               Wise             VA    ‐                                               190,242      90.8%     13.42
Rutland Plaza                  Rutland          VT    Rutland, VT                                     224,514      98.0%      8.50
Fitchburg Ridge Shopping Ctr   Fitchburg        WI    Madison, WI                                      50,555    100.0%      11.16
Spring Mall                    Greenfield       WI    Milwaukee‐Waukesha‐West Allis, WI               188,861      89.3%      7.34
Mequon Pavilions               Mequon           WI    Milwaukee‐Waukesha‐West Allis, WI               218,116      84.6%     15.13
Moorland Square Shopping Ctr   New Berlin       WI    Milwaukee‐Waukesha‐West Allis, WI                98,303    100.0%       9.38
Paradise Pavilion              West Bend        WI    Milwaukee‐Waukesha‐West Allis, WI               209,249      92.3%      7.07
Moundsville Plaza              Moundsville      WV    Wheeling, WV‐OH                                 176,156      93.0%      6.93
Grand Central Plaza            Parkersburg      WV    Parkersburg‐Marietta‐Vienna, WV‐OH               75,344      90.7%     10.48



                                                                   Page 55
IPO ‐ SAME PROPERTY PORTFOLIO Quarterly Occupancy
***Includes ONLY BPG IPO properties (479 properties)***

Quarter                                Occupancy
Ended:          % Leased % Economic       Spread
6/30/2013          91.7%       89.9%       1.78%
3/31/2013          91.3%       89.6%       1.70%
12/31/2012         91.3%       90.0%       1.32%
9/30/2012          91.2%       89.5%       1.71%
6/30/2012          91.1%       89.1%       2.01%
3/31/2012          90.8%       88.6%       2.16%
12/31/2011         90.6%       88.9%       1.71%
9/30/2011          90.2%       88.5%       1.70%
6/30/2011          90.1%       88.2%       1.96%
3/31/2011          90.1%       88.9%       1.23%
12/31/2010         90.2%       89.2%       1.07%
9/30/2010          89.9%       88.6%       1.30%
6/30/2010          89.8%       88.5%       1.32%
3/31/2010          89.7%       88.6%       1.02%
Occupancy (Ending)
Brixmor Property Group ‐ BRX (522 properties)

                                  2013          2014     2015      2016
Economic Occupancy (Ending)         90.6%        92.0%     93.0%     93.9%

Leased Occupancy (Ending)           92.1%        93.5%     94.5%     95.4%

Spread Leased to Billed              1.5%         1.5%      1.5%      1.5%
BRIXMOR IPO LEASE EXPIRATION SCHEDULE ‐ AS OF JUNE 30, 2013
ASSUMES NO EXERCISE OF RENEWAL OPTIONS OR BASE RENT ESCALATIONS OVER LEASE TERM

                    TOTAL IPO PORTFOLIO                       ANCHOR LEASES                               SMALL SHOP
                                    % of                                     % of                                     % of
                    Leased GLA    Leased                     Leased GLA    Leased                     Leased GLA    Leased
           # leases      (K SF)      GLA   ABR/SF   # leases      (K SF)      GLA   ABR/SF   # leases      (K SF)      GLA    ABR/SF
  2013      1,083        4,124      5.2% $ 12.03        59       1,668       2.9% $ 6.70      1,024       2,456      11.7% $ 15.65
  2014      1,596        9,801     12.3%   11.02       195       6,074      10.4%    7.60     1,401       3,727      17.7%    16.60
  2015      1,586       11,780     14.8%   10.72       271       8,441      14.5%    8.16     1,315       3,339      15.9%    17.17
  2016      1,400       11,408     14.4%   11.02       240       8,135      13.9%    8.29     1,160       3,273      15.5%    17.80
  2017      1,243        9,801     12.3%   11.82       230       6,986      12.0%    8.93     1,013       2,814      13.4%    18.99
  2018        979        8,391     10.6%   11.75       188       6,045      10.3%    9.01       791       2,347      11.1%    18.81
  2019        281        3,910      4.9%   10.66        95       3,228       5.5%    8.85       186         682        3.2%   19.21
  2020        222        3,111      3.9%   11.38        72       2,582       4.4%    9.46       150         529        2.5%   20.78
  2021        204        2,971      3.7%   11.17        81       2,514       4.3%    9.66       123         456        2.2%   19.46
  2022+       680       14,180     17.8%   10.15       315      12,736      21.8%    8.89       365       1,444        6.9%   21.24
  TOTAL     9,274       79,476    100.0% $ 11.05     1,746      58,409     100.0% $ 8.58      7,528      21,068     100.0% $ 17.90




ASSUMES EXERCISE OF ALL RENEWAL OPTIONS AND ANY ASSOCIATED RENT ESCALATIONS

                    TOTAL IPO PORTFOLIO                       ANCHOR LEASES                               SMALL SHOP
                                    % of                                     % of                                     % of
                    Leased GLA    Leased                     Leased GLA    Leased                     Leased GLA    Leased
           # leases      (K SF)      GLA   ABR/SF   # leases      (K SF)      GLA   ABR/SF   # leases      (K SF)      GLA    ABR/SF
  2013        876        2,484      3.1% $ 12.07        30         569       1.0% $ 7.34        846       1,915        9.1% $ 13.48
  2014      1,012        3,497      4.4%   12.28        46       1,202       2.1%    5.60       966       2,295      10.9%    15.78
  2015        977        3,322      4.2%   12.98        61       1,234       2.1%    8.17       916       2,088        9.9%   15.82
  2016        791        3,156      4.0%   12.51        57       1,380       2.4%    7.09       734       1,776        8.4%   16.71
  2017        773        3,157      4.0%   13.00        57       1,370       2.3%    8.09       716       1,787        8.5%   16.76
  2018        610        2,283      2.9%   15.13        46         863       1.5%   11.35       564       1,420        6.7%   17.42
  2019        420        2,357      3.0%   13.33        47       1,190       2.0%    9.87       373       1,167        5.5%   16.85
  2020        348        2,365      3.0%   12.59        55       1,528       2.6%    9.72       293         838        4.0%   17.82
  2021        384        1,961      2.5%   14.41        39         910       1.6%   10.30       345       1,051        5.0%   17.97
  2022+     3,083       54,893     69.1%   11.77     1,308      48,163      82.5%   10.16     1,775       6,730      31.9%    23.27
  TOTAL     9,274       79,476    100.0% $ 12.16     1,746      58,409     100.0% $ 9.88      7,528      21,068     100.0% $ 18.49
Capitalization Table
Brixmor Property Group
($M)
Sources                                       Amount            %    Uses                                              Amount      %                                     10/01/13
 Gross IPO Proceeds                             750.0        100%    Repayment of Unsecured Credit Facility               620.4   83%                                    Post‐IPO   Interest
                                                                     Repayment of Indebtedness for Acquired Properti       74.1   10%                          Summary    Balance       Rate
                                                                     IPO Property Transfer Transaction costs                2.0    0%                          Total     6,344.1      4.98%
                                                                     Loan Transfer and Consent Fees                         5.5    1%                          2013         50.0       5.50%
                                                                     Transaction Fees                                      48.0    6%                          2014        271.1       4.35%
Total Sources                                   750.0        100%    Total Uses                                           750.0 100%                           2015       1,078.8     5.76%
                                                                                                                                                               2016       1,315.7     5.52%
                                                                                                                                                               2017         779.5     4.19%
                                                                                                                        1                                      2018                   3.04%
Debt Summary                                      03/31/13                      06/30/13                      9/30/2013                     10/01/13                      1,504.8
                                             Historical   Interest          Historical     Interest        Pre‐IPO     Interest         Post‐IPO   Interest    2019           ‐       0.00%
                                              Balance        Rate            Balance          Rate         Balance        Rate           Balance      Rate     2020        955.5      6.49%
BPG                                           6,581.6       5.89%            6,567.1         5.89%         7,031.1       4.74%          6,344.1      4.98%     2021        211.0      6.24%
Fixed                                         5,856.0       6.08%            5,841.6         6.07%         5,568.4       5.30%          5,520.9      5.26%     2022           ‐       0.00%
Floating                                        725.6       4.40%              725.5         4.40%         1,462.7       2.58%            823.2      3.10%     2023          0.0      3.75%
                                                                                                                                                               2024            ‐      0.00%
BPG                                           6,581.6        5.89%           6,567.1        5.89%          7,031.1        4.74%         6,344.1        4.98%   2025            ‐      0.00%
Mortgage Debt and secured loans               6,006.1        5.77%           5,991.8        5.77%          4,009.3        5.60%         4,009.3        5.60%   2026         54.6      7.72%
 Fixed rate mortgage and secured loans        5,280.5        5.96%           5,266.3        5.96%          3,445.7        5.92%         3,445.7        5.92%   2027           6.0    12.50%
  Variable rate mortgage and secured loans      725.6        4.40%             725.5        4.40%            563.6        3.66%           563.6        3.66%   2028         65.2      7.16%
Existing Notes payables                         404.6        5.97%             404.6        5.97%            404.6        5.97%           404.6        5.97%   2029         25.0      7.50%
Unsecured Term Loan                                 ‐        0.00%                 ‐        0.00%          1,500.0        3.02%         1,500.0        3.02%   2030            ‐      0.00%
Unsecured Revolving Line of Credit                  ‐        0.00%                 ‐        0.00%            880.0        1.90%           259.6        1.90%   2031         26.8      6.00%
Financial Liabilities                           170.9        9.94%             170.7        9.94%            237.2        9.43%           170.6        9.95%

Acquisition Debts                               491.4        4.72%             490.8        4.72%               ‐         0.00%              ‐         0.00%
Distributed Properties                             NA          NA                 NA           NA               NA          NA             17.3        5.23%

Redeemable Non‐controlling Interest              21.5        6.00%              21.5        6.00%             21.5        6.00%            21.5        6.00%

Note:
1. Assumes formation of the IPO portfolio
Debt Details
Brixmor Property Group
($M)
                                               without                Model             Current                                                             Debt   Pro Forma
                                               Penalty   Maturity   Payment    I/O or   Interest          Fixed / Variable       Balance     Balance     Balance Debt Balance
Debt Description                # of Props        Date      Date       Date    Amort       Rate    P&I   Floating Rate Floor   (3/31/13)   (6/30/13)   (9/30/13) (10/31/13)
Brixmor Property Group               295                                                                                        3,770.7     3,763.3     6,136.0      5,515.6
Berkshire Crossing II                  1      09/03/19   03/01/20   03/01/20   Amort     7.63%     0.1      Fixed         ‐         4.0         3.9         3.8          3.8    Mortgage Debt
LP ‐ Moon 3                            3      02/28/14   09/01/15   03/01/14    I/O      4.25%     NA    Floating     0.50%        90.0        90.0        90.0         90.0    Mortgage Debt
LIGHTS ‐ 3                             3      08/27/14   03/01/16   03/01/14    I/O      3.75%     NA    Floating     0.25%        57.0        57.0        57.0         57.0    Mortgage Debt
Shoppes of Victoria Square             1      06/01/14   09/01/14   06/01/14   Amort     5.60%     0.0      Fixed         ‐         6.2         6.2         6.2          6.2    Mortgage Debt
Villa Monaco                           1      06/01/14   09/01/14   06/01/14   Amort     5.56%     0.1      Fixed         ‐         8.4         8.4         8.4          8.4    Mortgage Debt
REIT 2 LP 66                           3      10/01/14   04/01/15   10/01/14    I/O      5.29%     NA       Fixed         ‐        66.0        66.0        66.0         66.0    Mortgage Debt
Sarasota Village                       1      03/01/15   06/01/15   03/01/15   Amort     5.02%     0.1      Fixed         ‐        10.1        10.0        10.0         10.0    Mortgage Debt
Rio Grande Plaza                       1      01/01/14   01/01/14   01/01/14    I/O      5.63%     NA       Fixed         ‐         7.5         7.5         7.5          7.5    Mortgage Debt
Village at Newtown                     1      06/01/14   06/01/14   06/01/14   Amort     5.25%     0.1      Fixed         ‐        24.6        24.5        24.4         24.4    Mortgage Debt
REIT 4 LP 169 (A)                      8      01/01/15   01/01/16   01/01/15   Amort     5.62%     0.3      Fixed         ‐        52.1        51.8        51.6         51.6    Mortgage Debt
REIT 4 LP 169 (B)                      7      01/01/15   01/01/16   01/01/15   Amort     5.62%     0.3      Fixed         ‐        54.4        54.2        53.9         53.9    Mortgage Debt
REIT 4 LP 169 (C)                      7      01/01/15   01/01/16   01/01/15   Amort     5.62%     0.3      Fixed         ‐        51.1        50.9        50.7         50.7    Mortgage Debt
Turnpike Plaza                         1      03/03/15   06/01/15   03/03/15    I/O      4.90%     NA       Fixed         ‐        20.5        20.5        20.5         20.5    Mortgage Debt
Westminster City Center                1      06/01/15   09/01/15   06/01/15    I/O      5.17%     NA       Fixed         ‐        47.0        47.0        47.0         47.0    Mortgage Debt
REIT 20 LP 208                        18      06/01/15   09/01/15   06/01/15    I/O      5.17%     NA       Fixed         ‐       208.0       208.0       208.0        208.0    Mortgage Debt
Hillcrest                              1      06/03/15   09/01/15   06/03/15    I/O      7.50%     NA       Fixed         ‐        18.5        18.5        18.5         18.5    Mortgage Debt
Streetsboro Crossing                   1      09/02/15   12/01/15   09/02/15    I/O      5.37%     NA       Fixed         ‐         8.9         8.9         8.9          8.9    Mortgage Debt
REIT 7 LP 86                           7      05/01/16   08/01/16   05/01/16    I/O      6.32%     NA       Fixed         ‐        86.0        86.0        86.0         86.0    Mortgage Debt
REIT 14 LP 226                        15      09/01/16   12/01/16   09/01/16    I/O      5.44%     NA       Fixed         ‐       226.1       226.1       226.1        226.1    Mortgage Debt
Midway Market Square                   1      10/02/16   12/01/16   12/01/20   Amort     8.18%     0.2      Fixed         ‐         6.8         6.4         6.0          6.0    Mortgage Debt
Conyers Plaza                          1      10/03/16   01/01/17   09/03/16    I/O      5.77%     NA       Fixed         ‐        10.8        10.8        10.8         10.8    Mortgage Debt
Freshwater ‐ Stateline Plaza           1      11/03/16   02/01/17   02/01/17   Amort     8.00%     0.1      Fixed         ‐        18.3        18.3        18.2         18.2    Mortgage Debt
LP ‐ JPM CMBS                         72      09/01/17   08/01/20   08/01/20   Amort     6.27%     3.0      Fixed         ‐       470.8       469.4       467.9        467.9    Mortgage Debt
Christmas Tree Plaza                   1      04/11/18   05/11/18   05/11/18   Amort     7.89%     0.1      Fixed         ‐         5.3         5.0         4.8          4.8    Mortgage Debt
Elkhart Market Centre                  1      07/01/20   07/01/20   07/01/20   Amort     7.50%     0.1      Fixed         ‐         7.8         7.6         7.4          7.4    Mortgage Debt
Sun Plaza                              1      07/01/20   07/01/20   07/01/20   Amort     7.50%     0.1      Fixed         ‐         5.9         5.8         5.6          5.6    Mortgage Debt
Term Loan                              ‐     9/30/2013   07/31/18   07/31/18    I/O      3.02%     NA       Fixed         ‐          ‐           ‐      1,500.0      1,500.0    Unsecured Term Loan
Revolver                               ‐     9/30/2013   07/31/17   07/31/17    I/O      1.90%     NA    Floating         ‐          ‐           ‐        880.0        259.6    Unsecured Revolving Line of Credit
Silver Pointe Shopping Center          1      09/11/07   12/11/27   12/11/27   Amort    12.50%     0.1      Fixed         ‐         6.0         6.0         6.0          6.0    Mortgage Debt
REIT 1 LP 135                          7      02/01/14   05/01/14   02/01/14    I/O      4.85%     NA       Fixed         ‐       135.5       135.5       135.5        135.5    Mortgage Debt
REIT 5 LP 240                         12      11/01/15   02/01/16   11/01/15   Amort     5.63%     1.4      Fixed         ‐       226.7       225.8       224.9        224.9    Mortgage Debt
LP ‐ JPM 300                          18      06/01/17   09/01/17   06/01/17   Amort     6.38%     1.6      Fixed         ‐       298.4       297.6       296.8        296.8    Mortgage Debt
Bethel Park                            1      02/01/20   08/01/20   08/01/20   Amort     6.50%     0.1      Fixed         ‐        10.0        10.0        10.0         10.0    Mortgage Debt
Ivyridge                               1      02/01/20   08/01/20   08/01/20   Amort     6.50%     0.1      Fixed         ‐        14.0        14.0        13.9         13.9    Mortgage Debt
Monroe ShopRite Plaza                  1      02/01/20   08/01/20   08/01/20   Amort     6.50%     0.1      Fixed         ‐         8.6         8.6         8.6          8.6    Mortgage Debt
Roosevelt Mall                         1      02/01/20   08/01/20   08/01/20   Amort     6.50%     0.3      Fixed         ‐        49.9        49.8        49.6         49.6    Mortgage Debt
Inland JV ‐ Pool C                     7      07/01/20   12/31/20   12/31/20   Amort     5.91%     0.6      Fixed         ‐       102.2       101.9       101.6        101.6    Mortgage Debt
Inland Preferred                       ‐            NA   12/06/15   12/06/14    I/O     11.00%     NA       Fixed         ‐       128.6       128.6       128.6        128.6    Financial Liabilities
Shoppes at Fox Run                     1            NA   11/12/28   11/12/28    I/O      8.00%     NA       Fixed         ‐        15.2        15.2        15.2         15.2    Financial Liabilities
Bakersfield Plaza                      1            NA   06/20/31   06/01/31   Amort     6.00%     0.1      Fixed         ‐        14.1        14.0        13.9         13.9    Financial Liabilities
Bristol Plaza                          1            NA   06/20/31   06/01/31   Amort     6.00%     0.1      Fixed         ‐         8.4         8.4         8.3          8.3    Financial Liabilities
Cudahy Plaza                           1            NA   06/20/31   06/01/31   Amort     6.00%     0.0      Fixed         ‐         4.7         4.6         4.6          4.6    Financial Liabilities
LP ‐ JPM CMBS ‐ Mezz                 N/A      09/01/17   08/01/20   08/01/20    I/O      9.38%     NA       Fixed         ‐        89.0        89.0        89.0         89.0    Mortgage Debt
REIT 20 LP 82                          5      03/03/16   06/01/16   03/03/16    I/O      5.97%     NA       Fixed         ‐        82.4        82.4        82.4         82.4    Mortgage Debt
LP ‐ NP Pool 8                         8      07/01/13   07/01/14   07/01/16    I/O      2.70%     NA    Floating         ‐        80.0        80.0        80.0         80.0    Mortgage Debt
Sunshine Square                        1      05/05/15   08/05/15   05/05/15   Amort     6.85%     0.1      Fixed         ‐        17.0        17.0        17.0         17.0    Mortgage Debt
Debt Details
Brixmor Property Group
($M)
                                                without                Model             Current                                                             Debt   Pro Forma
                                                Penalty   Maturity   Payment    I/O or   Interest          Fixed / Variable       Balance     Balance     Balance Debt Balance
Debt Description                 # of Props        Date       Date       Date   Amort       Rate    P&I   Floating Rate Floor   (3/31/13)   (6/30/13)   (9/30/13) (10/31/13)
Village West                             1     05/05/15   08/05/15   05/05/15   Amort      5.25%    0.1      Fixed         ‐         13.0        13.0        12.9         12.9 Mortgage Debt
Hampton Village Centre                   1     06/05/15   09/05/15   09/05/15   Amort      5.65%    0.2      Fixed         ‐         28.1        28.0        27.9         27.9 Mortgage Debt
REIT 16 LP 220                          14     08/01/16   11/01/16   08/01/16     I/O      5.39%    NA       Fixed         ‐       220.9       220.9       220.9        220.9 Mortgage Debt
REIT 15 LP 233                          16     09/09/16   12/09/16   09/09/16     I/O      5.44%    NA       Fixed         ‐       234.0       234.0       234.0        234.0 Mortgage Debt
Inland JV ‐ Pool A                       9     06/06/20   12/06/20   12/06/20   Amort      5.91%    0.6      Fixed         ‐       104.1       103.7       103.4        103.4 Mortgage Debt
Inland JV ‐ Pool B                       8     06/06/20   12/06/20   12/06/20   Amort      5.91%    0.6      Fixed         ‐         95.3       95.0         94.7        94.7 Mortgage Debt
REIT 20 LP 51 (A)                        4     07/06/20   01/06/21   01/06/21   Amort      6.24%    0.3      Fixed         ‐         49.3        49.1        49.0         49.0 Mortgage Debt
REIT 20 LP 45 (B)                        4     07/06/20   01/06/21   01/06/21   Amort      6.24%    0.3      Fixed         ‐         44.3        44.2        44.0         44.0 Mortgage Debt
REIT 20 LP 42 (C)                        5     07/06/20   01/06/21   01/06/21   Amort      6.24%    0.3      Fixed         ‐         41.4       41.3        41.2         41.2 Mortgage Debt
REIT 20 LP 37 (D)                        3     07/06/20   01/06/21   01/06/21   Amort      6.24%    0.2      Fixed         ‐         35.8       35.7         35.5        35.5 Mortgage Debt
REIT 20 LP 43 (E)                        4     07/06/20   01/06/21   01/06/21   Amort      6.24%    0.3      Fixed         ‐         41.6        41.5        41.3         41.3 Mortgage Debt

Bonds                                                                                                                              404.6       404.6       404.6       404.6
5.50%, 10 Year Unsecured Notes         ‐            NA    11/20/13   11/20/13    I/O      5.50%     NA      Fixed          ‐        50.0        50.0        50.0         50.0   Existing Notes payables
6.90%, 30 Year Unsecured Notes         ‐            NA    02/15/28   02/15/28    I/O      6.90%     NA      Fixed          ‐        25.0        25.0        25.0         25.0   Existing Notes payables
6.90%, 30 Year Unsecured Notes         ‐            NA    02/15/28   02/15/28    I/O      6.90%     NA      Fixed          ‐        25.0        25.0        25.0         25.0   Existing Notes payables
7.65%, 30 Year Unsecured Notes         ‐            NA    11/02/26   11/02/26    I/O      7.65%     NA      Fixed          ‐        25.0        25.0        25.0         25.0   Existing Notes payables
7.68%, 30 Year Unsecured Notes         ‐            NA    11/02/26   11/02/26    I/O      7.68%     NA      Fixed          ‐         9.6         9.6         9.6          9.6   Existing Notes payables
7.68%, 30 Year Unsecured Notes         ‐            NA    11/02/26   11/02/26    I/O      7.68%     NA      Fixed          ‐        10.0        10.0        10.0         10.0   Existing Notes payables
7.97%, 30 Year Unsecured Notes         ‐            NA    08/14/26   08/14/26    I/O      7.97%     NA      Fixed          ‐        10.0        10.0        10.0         10.0   Existing Notes payables
5.30%, 10 Year Unsecured Notes         ‐            NA    01/15/15   01/15/15    I/O      5.30%     NA      Fixed          ‐       100.0       100.0       100.0        100.0   Existing Notes payables
5.25%, 10 Year Unsecured Notes         ‐            NA    09/15/15   09/15/15    I/O      5.25%     NA      Fixed          ‐       125.0       125.0       125.0        125.0   Existing Notes payables
3.75%, 20 Year Unsecured Notes         ‐            NA    06/01/23   06/01/23    I/O      3.75%     NA      Fixed          ‐         0.0         0.0         0.0          0.0   Existing Notes payables
7.50%, 30 Year Unsecured Notes         ‐            NA    07/30/29   07/30/29    I/O      7.50%     NA      Fixed          ‐        25.0        25.0        25.0         25.0   Existing Notes payables

Acquisition Debts                      40                                                                                          477.8       477.4       490.5       423.9
Throne Portfolio                       13      01/25/14   07/24/17   12/01/13    I/O      3.20%     NA    Floating         ‐       175.5       175.5       175.5        175.5 Mortgage Debt
Governors Town Square                      1   03/03/15   06/01/15   06/01/15   Amort     5.20%     0.1     Fixed          ‐         9.7         9.7         9.6          9.6 Mortgage Debt
Wilmington Island                          1   08/11/15   11/11/15   11/11/15   Amort     5.05%     0.1     Fixed          ‐         9.0         8.9         8.9          8.9 Mortgage Debt
Dublin Village                             1   09/11/16   12/11/16   12/11/16   Amort     5.78%     0.0     Fixed          ‐         6.5         6.5         6.5          6.5 Mortgage Debt
Greensboro Village                         1   11/11/16   02/11/17   02/11/17   Amort     5.52%     0.1     Fixed          ‐         9.3         9.2         9.2          9.2 Mortgage Debt
South Plaza                                1   10/11/15   01/11/16   01/11/16   Amort     5.42%     0.1     Fixed          ‐        15.8        15.7        15.6         15.6 Mortgage Debt
Regency Preferred                          ‐        NA    10/31/13   09/30/13    I/O     10.50%     NA      Fixed          ‐        47.5        47.5        47.5           ‐    Financial Liabilities
BREP VII Line of Credit               N/A           NA    09/07/16   10/01/13    I/O      2.20%     NA    Floating         ‐         5.5         5.5        19.1           ‐    Financial Liabilities
Whitaker Square                            1   10/01/17   12/01/17   12/01/17   Amort     6.32%     0.1     Fixed          ‐         9.4         9.4         9.3          9.3 Mortgage Debt
Mariner Portfolio                      18      07/02/13   01/01/15   12/01/13    I/O      3.51%     NA    Floating     0.75%       143.6       143.6       143.6        143.6 Mortgage Debt
Mariner ‐ Mezz                        N/A      07/02/13   01/01/15   12/01/13    I/O     10.50%     NA    Floating     0.75%        17.5        17.5        17.5         17.5 Mortgage Debt
The Vineyards at Chateau Elan              1   04/11/14   07/11/14   07/11/14   Amort     5.88%     0.1     Fixed          ‐         9.2         9.2         9.1          9.1 Mortgage Debt
The Shops of Lake Tuscaloosa               1   10/11/14   01/11/15   01/11/15   Amort     5.45%     0.0     Fixed          ‐         6.7         6.7         6.6          6.6 Mortgage Debt
Eustis Village                             1   02/11/15   05/11/15   05/11/15   Amort     5.45%     0.1     Fixed          ‐        12.6        12.5        12.4         12.4 Mortgage Debt


Future Unsecured Debt Issuance                                                                                                                                        2,320.0
Unsecured Debt A                                  N/A 3/15/2019 3/15/2019        I/O      3.10%     NA      Fixed                                                       300.0 Issued In March 2014, swapped at 3.10%
Debt Details
Brixmor Property Group
($M)
                                                              without             Model                  Current                                                             Debt   Pro Forma
                                                              Penalty Maturity Payment        I/O or     Interest          Fixed / Variable       Balance     Balance     Balance Debt Balance
Debt Description                              # of Props         Date     Date      Date      Amort         Rate    P&I   Floating Rate Floor   (3/31/13)   (6/30/13)   (9/30/13) (10/31/13)
Unsecured Debt B                                                 N/A 3/15/2019 3/15/2019        I/O        1.80%    NA    Floating                                                      500.0 Issued In March 2014; Using libor + 160bps
Unsecured Debt C                                                N/A 6/15/2021 6/15/2021        I/O        5.64%     NA      Fixed                                                       750.0 Issued In June 2015; Using 10 yr Treasury forward + 200bps
Unsecured Debt D                                                N/A 8/15/2022 8/15/2022        I/O        6.03%     NA      Fixed                                                       770.0 Issued In August 2016; Using 10 yr Treasury forward + 200bps


Loans to be Paid off Prior to Sept 30, 2013        155                                                                                           2,068.7     2,068.6            ‐           ‐
REIT 1 ‐ LP 225                                      7       7/9/2013   07/09/14   08/09/13     I/O       2.92%     NA    Floating     0.75%       120.0       120.0            ‐           ‐   Mortgage Debt
REIT 1 ‐ LP 225 Jr Mezz                            N/A       7/9/2013   07/09/14   08/09/13     I/O       7.50%     NA    Floating     0.75%        60.0        60.0            ‐           ‐   Mortgage Debt
REIT 1 ‐ LP 225 Sr Mezz                            N/A       7/9/2013   07/09/14   08/09/13     I/O       9.21%     NA    Floating     0.75%        45.0        45.0            ‐           ‐   Mortgage Debt
LP ‐ Hoops 107                                     107      8/18/2013   09/01/16   08/30/13 I/O; Amort    4.90%     NA       Fixed         ‐     1,000.0     1,000.0            ‐           ‐   Mortgage Debt
LP ‐ Hoops 107 ‐ Mezz1                             N/A      8/18/2013   09/01/16   08/30/13     I/O       8.00%     NA       Fixed         ‐       100.0       100.0            ‐           ‐   Mortgage Debt
LP ‐ Hoops 107 ‐ Mezz3                             N/A      8/18/2013   09/01/16   08/30/13     I/O      10.00%     NA       Fixed         ‐       100.0       100.0            ‐           ‐   Mortgage Debt
LP ‐ Hoops 107 ‐ Mezz4                             N/A      8/18/2013   09/01/16   08/30/13     I/O      11.25%     NA       Fixed         ‐       100.0       100.0            ‐           ‐   Mortgage Debt
LP ‐ Moon 27                                        27      2/28/2014   09/01/15   08/30/13     I/O       4.25%     NA    Floating     0.50%       270.0       270.0            ‐           ‐   Mortgage Debt
LP ‐ Hoops 107 ‐ Mezz2                             N/A      8/18/2013   09/01/16   08/30/13     I/O       8.75%     NA       Fixed         ‐       100.0       100.0            ‐           ‐   Mortgage Debt
REIT 16 LP 161                                      13       9/9/2013   12/09/13   09/09/13     I/O       5.42%     NA       Fixed         ‐       161.0       161.0            ‐           ‐   Mortgage Debt
Ridge Plaza                                          1      10/1/2013   01/01/34   10/01/13   Amort       5.92%     0.1      Fixed         ‐        12.7        12.6            ‐           ‐   Mortgage Debt

Loans Paid off as August 1, 2013                       36                                                                                          323.8       316.7            ‐           ‐
Tops Plaza (N Olmsted)                                  1               10/01/13   07/03/13   Amort       5.17%     0.0     Fixed          ‐         4.2         4.1            ‐           ‐   Mortgage Debt
Tops Plaza (N Ridgeville)                               1               10/01/13   07/03/13   Amort       5.17%     0.0     Fixed          ‐         5.5         5.5            ‐           ‐   Mortgage Debt
Midpoint Center                                         1               07/10/13   07/09/13   Amort       5.77%     0.0     Fixed          ‐         5.5         5.4            ‐           ‐   Mortgage Debt
Keith Bridge Commons                                    1               10/11/13   07/11/13   Amort       4.80%     0.1     Fixed          ‐         8.1         8.0            ‐           ‐   Mortgage Debt
West Ridge Shopping Center                              1               12/09/13   07/09/13   Amort       5.89%     0.1      Fixed         ‐         9.6         9.6            ‐           ‐   Mortgage Debt
Highland Commons                                        1               05/01/17   07/10/13   Amort       4.00%     0.0   Floating     3.25%         3.6         3.5            ‐           ‐   Mortgage Debt
The Vineyards                                           1               07/01/27   07/19/13   Amort       5.00%     0.0      Fixed         ‐         4.9         4.9            ‐           ‐   Mortgage Debt
Karl Plaza                                              1               03/01/28   08/01/13   Amort       9.32%     0.0      Fixed         ‐         3.5         3.5            ‐           ‐   Mortgage Debt
REIT 14 LP 142                                         14               11/01/13   08/01/13    I/O        5.39%     NA       Fixed         ‐       142.9       142.9            ‐           ‐   Mortgage Debt
REIT 15 LP 129                                         13               11/01/13   08/01/13    I/O        5.39%     NA       Fixed         ‐       129.2       129.2            ‐           ‐   Mortgage Debt
Conyers Plaza II                                        1               01/11/34   06/11/13   Amort       8.50%     0.0      Fixed                   6.8          ‐             ‐           ‐   Mortgage Debt

Non‐Core Debt                                           3                                                                                           27.3        27.3        27.3         17.3
Chesterbrook Village Shopping Center                    1               06/01/14        NA    Amort       5.25%     0.1     Fixed                   10.0        10.0         9.9            ‐   Mortgage Debt
Covered Bridge                                          1               07/01/20        NA    Amort       5.00%     0.0     Fixed                    0.5         0.5         0.5           0.5 Mortgage Debt
Marketplace at Matteson                                 1               03/01/16        NA     I/O        5.24%     NA      Fixed                   16.8        16.8        16.8         16.8 Mortgage Debt


Other                                              ‐                                                                                                ‐           ‐           ‐             7.6
Highland Premium Penalty                                                                                                                                                                  7.6
Redevelopment Analysis
Brixmor Property Group

Liberty Plaza
Liberty Plaza is a 220,378 sq. ft. shopping center located in suburban Baltimore, Maryland and has a five‐mile
population of approximately 200,000 residents. Prior to redevelopment, the shopping center was only 17%
occupied, with its few tenants situated in a single corridor, allowing for flexibility in remerchandising. The shopping
center, originally built in 1962, was also out‐of‐date and in need of overall upgrades to enhance its physical
appearance. In mid‐2011, we commenced redevelopment of the shopping center, adding an approximately
161,000 sq. ft. Wal‐Mart Supercenter, which today is a focal point of the community’s retail corridor. This project
was completed in October 2012 at a cost of approximately $17 million and resulted in a targeted NOI yield of 14%.
The opening of the Wal‐Mart Supercenter fueled small shop leasing, including seven leases aggregating over
25,000 sq. ft. Occupancy at the center has improved to 99% at June 30, 2013 and ABR/SF has increased 61% since
March 2010 through June 2013.


                  Before                                                                  After
